Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 1 of 40 Page ID #:1175




  1 Faisal M. Zubairi (SBN 244233)
    zubairi. faisal@,dorse1:.com
  2 Scott D. Goldsmith tSBN 259499)
    goldsmith.scott@dorsey.com
  3 DORSEY & W8:ITNEY LLP
    600 Anton Boulevard, Suite 2000
  4 Costa Mesa, CA 92626-7655
    Telephone: (714) 800-1400
  5 Facsimile: (714) 800-1499
  6   Alex Yarbrough (Admitted Pro Hae Vice)
      ayarbrough@rmeymayfield.com
  7   RINEY & MAYFIELD LLP
      320 S. Polk St., #600
  8   Amarillo, TX 92626
      Telephone: (806) 468-3202
  9   Facsimile: (806) 376-4509
 10   AttorneY.s for Defendant HAPPY STATE
      BANK clba GOLDSTAR TRUST
 11   COMPANY
 12                                    UNITED STATES DISTRICT COURT
 13                                CENTRAL DISTRICT OF CALIFORNIA
 14   KOLETTE A. PAGE and CLETUS M.                     CASE NO: 8:18-CV-01208
      PAGE, individually and on behalf of their
 15   individual retirement accounts,                   HONORABLE ANDREW J. GUILFORD
 16                      Plaintiffs,                    SUPPLEMENTAL DECLARATION
                                                        OF JOHN JOHNSON IN SUPPORT OF
 17            vs.                                      DEFENDANT HAPPY STATE BANK
                                                        DBA GOLDSTAR TRUST
 18   MINNESOTA LIFE INSURANCE                          COMPANY'S MOTION TO DISMISS
      COMP ANY, a Minnesota corp9ration;                PLAINTIFFS' COMPLAINT
 19   SHURWEST HOLDING COMPANY,
      INC., an Arizona corporation;
 20   SHURWEST, LLC, an Arizona limited                 HEARING
      liability compal}y; HAPPY STATE                   Date:      December 3, 2018
 21   BANK & TRUST COMPANY dba                          Time:      10:00 am
      GOLDSTAR TRUST COMPANY, a                         Courtroom: lOD
 22   Texas business ~n__!_i!Y ( coillorate status
      unknown); FUTURE INCOME
 23   PAYMENTS, LLC a Delaware limited                  Com2laint Filed: July 9, 2018
      liabili!Y company; CMAM, INC. dba                 Trial Date: None Set
 24   HERITAGE-PINANCIAL SERVICES, a
      California corporation; ALBERT
 25   ANDREW MANFRE, an individual;
      JEANETTE MANFRE, an individual;
 26   MATTHEW LEE BIESER, an individual;
      and DOES 1-10, inclusive,
 27
                         Defendants.
 28
                                           DECLARATION OF JOHN JOHNSON
      4820-7537-2417\l
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 2 of 40 Page ID #:1176




 1                                DECLARATION OF JOHN JOHNSON
 2            I, John Johnson, hereby declare as follows:
 3             1.       I am a Senior Vice President of Happy State Bank dba Goldstar Trust
 4   Company ("Goldstar"), and have personal knowledge of the facts stated herein, and if
 5   called as a witness in this case, I could and would competently testify to these facts under
 6   oath. I make this supplemental declaration in support of Goldstar's Motion to Dismiss
 7   Plaintiffs Complaint for Failure to State a Claim Upon Which Relief Can Be Granted.
 8            2.        I have reviewed the October 29, 2018 Declaration ofKolette A. Page ("K.
 9   Page Declaration"), which states that it attaches "a true and correct copy of the FIP
1o   [Future Income Payments, LLC] Purchase Agreement," as Exhibit 1 to the same.
11            3.        The K. Page Declaration, however, omits the IRA Investment Direction that
12   was submitted to GoldStar as a cover sheet to the FIP Purchase Agreement. Attached
13   hereto as Exhibit A is a true and correct copy of the package that includes the FIP
14   Purchase Agreement as it was received by GoldStar for signature in Texas, which
15   includes the IRA Investment Direction as the first page enclosing the FIP Purchase
16   Agreement, along with Exhibit B: Purchase Request and Exhibit C: Power of Attorney to
17   the same.
18            4.        As confirmed by the IRA Investment Direction, which is signed by Kolette
19   Page, she specifically "direct[ed] GoldStar Trust Company ("GoldStar") to make the
20   investment shown on this form," and further acknowledged that she is "solely
21   responsible for directing all investment transactions, including reinvestment of earnings
22   and sale proceeds," acknowledged that "GoldStar offers no opinion or advice regarding
23   the advisability, suitability, or any other aspect of any investment," and agreed that she
24   would "indemnify and hold harmless GoldStar Trust company against all claims,
25   liabilities, damages, charges and expenses sustained for incurred by reason of instruction
26   by me."

27            5.        GoldStar accordingly signed the FIP Purchase Agreement for the benefit of

28
                                         DECLARATION OF JOHN JOHNSON
     4820-7537-2417\l
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 3 of 40 Page ID #:1177




 1   Kolette Page only, and its limited role is confirmed by the FIP Purchase Agreement,
 2   which lists the Purchaser as "GoldStar Trust FBO Kolette Page."

 3             6.       Unlike the FIP Purchase Agreement, the Individual Retirement Account
 4   Application and Individual Retirement Custodial Account Agreement (which was
 5   attached as Exhibit A to my September 10, 2018 Declaration), and the Account
 6   Representative and Factoring Company Form Agreement (which was attached as Exhibit
 7   C to my September 10, 2018 Declaration) were agreements that were entered into by
 8   GoldStar Trust Company on its own behalf, on the one hand, and Kolette Page, on the
 9   other hand.

10            7.        I have also reviewed the October 29, 2018 Declaration of Cletus Page ("C.
11   Page Declaration"), which states that it attaches "a true and correct copy of the FIP
12   [Future Income Payments, LLC] Purchase Agreement," as Exhibit 1 to the same.

13            8.        The C. Page Declaration similarly omits the IRA Investment Direction that
14   was submitted to GoldStar as a cover sheet to the FIP Purchase Agreement. Attached
15   hereto as Exhibit B is a true and correct copy of the package that includes the FIP
16   Purchase Agreement as it was received by GoldStar for signature in Texas, which
17   includes the IRA Investment Direction as the first page enclosing the FIP Purchase
18   Agreement, along with Exhibit B: Purchase Request and Exhibit C: Power of Attorney to
19   the same.
20            9.        As confirmed by the IRA Investment Direction, which is signed by Cletus
21   Page, he specifically "direct[ ed] GoldStar Trust Company ("GoldStar") to make the
22   investment shown on this form," and further acknowledged that he is "solely responsible
23   for directing all investment transactions, including reinvestment of earnings and sale
24   proceeds," acknowledged that "GoldStar offers no opinion or advice regarding the

25   advisability, suitability, or any other aspect of any investment," and agreed that he would

26   "indemnify and hold harmless GoldStar Trust company against all claims, liabilities,

27   damages, charges and expenses sustained for incurred by reason of instruction by me."

28                                                     2
                                         DECLARATION OF JOHN JOHNSON
     4820-7537-2417\l
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 4 of 40 Page ID #:1178




 1             10.      GoldStar accordingly signed the FIP Purchase Agreement for the benefit of
 2   Cletus Page only, and its limited role is confirmed by the FIP Purchase Agreement,
 3   which lists the Purchaser as "GoldStar Trust FBO Cletus Page."

 4             11.      Unlike the FIP Purchase Agreement, the Individual Retirement Account
 5   Application and Individual Retirement Custodial Account Agreement (which was
 6   attached as Exhibit D to my September 10, 2018 Declaration), and the Account
 7   Representative and Factoring Company Form Agreement (which was attached as Exhibit
 8   F to my September 10, 2018 Declaration) were agreements that were entered into by
 9   GoldStar Trust Company on its own behalf, on the one hand, and Cletus Page, on the
1o   other hand.
11            I declare under penalty of perjury under the laws of the State of California that the
12   foregoing is true and correct.
13            Executed this 2 ~day of November, 2018, in C

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28                                                    3
                                         DECLARATION OF JOHN JOHNSON
     4820-7537-2417\l
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 5 of 40 Page ID #:1179




                       EXHIBIT A




                                                              EXHIBIT A, PAGE 4
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 6 of 40 Page ID #:1180



                                                                                                                                                         P.O. Box 719
                                                                            IRA INVESTMENT                                                         Canyon.TX 79015
                                                                               DIRECTION                                                              (BOO) 486-6888
                                                                                                                                                 fax (806) 655·2490
                                                                                (for Stmcturod Cash Flows)                          newhuslness@gofdstarln1st.Mm


       IMPORTANT INFORMATION! RE.AO BEFORE COMPLETION OF THIS FORM                                                                                                        ]
   To make an Investment through a se!hdirected IRA, yoo must first establish avalid 1M and have cash avanable ln lhe IRA. You deter1T1r1e the
   Registered Investment Advlror to be used r°' your IRA. GoldStar Trust Company ("GoldStar'') does rot otter Investment advice and ooes rot buy ()(
   sell investment products. GoldStar IS disqualified by the Internal Revenue Coi:re from trading with an IRA for Wfllch lt Is tne custodfan. GoldStar is
   compans31ed through admlnlstra1lve and C1ISl1 management fees.




                                                                                                                                    REDACTED
                                                                                             ___ ,JmePhone:_..,


      INVESTMENT OIRECTIONS • All transactions MUST occur within the IRA
      Type of Investment: Structured Cash Flow

      Amount to Purchase: $        4 Lt> o I o O 0                {must match the exact amount shown In the closing book)


            r~ame Of Factoting Arm: future !oo::ima P;wnsmts•.LLc
                             Address: laJOO Von Ktmnan Avenue. Svile 4lQ

                                         !ryjne. CA Q2612
                            Phone II:    ZQ3.942.69J7
                      Email Addre"..s:   michae/,ben:holf@lumllfil/CO·~Ufemen1,mn


      NOTES; Speclal Instruction~, payment tnstrvctions. etc.
      The purchase will be made electronically via Automated Clearing House (ACH) once GoldStar rereives !his form from the IRA holder and a
      completed Closing Book is received from Iha factoring company. There are no additional fees !!pplicable to this purchase.

                REGISTRATION INSTRUCTIONS
                                                                     I direcl GoldStar Trust Company f'GolL1Star") to make the Investment stmm on tllfs form.
                                                                     I acknawladge: I nm $Ole!y reapons!tlle for tllrectlng all tnveSlment transactions. inc1ul11110
                                                                     rotnvastmeot ol earninga and sate proooe(ls.1 am solely resoonslblO for all matters regarding
             Please register all assets as follows:                  taxation ol contrlbUUons. dlsllibutions. transfers, rotlovero and investments. t am solely
                                                                     responsible for determining tllat investments I direct aro allowable under applicable law
                                                                     and regutatlons. GoldSlar has no disaetion or responsibllity to direct any Investment for
             TaxlD:74·2557688                                        my setf·dlrected IM GOldStar hos no resPQnsibility for invastment or tax advice and I am
             GotdStar Trust Company, Custodian                       fOSl)OO$fble tor any fnformallon on wtilch I rely. GotclStar otters oo apln!OO or adVlce regarding
                                                                     the acMsabllity, suitability, or any other aspect oi any Investment Cesh In rrrJ 681Hliroet8d
             FBO! (IRA Holder't Full Name} IRA                       IRA will be Invested as explained In investment o! Amounts In the IRA section of Ille Simplifier
             PO Box 719                                              agreement, as amended. I agree tn at au times Indemnify and hold harmless GoldStar Trust
                                                                     Company again all dalms, liabilities, da                 charges. and ~xpcnSO$ &11/illllned for
             Canyon.TX 79015                                         lncurrert by rea. of trisl!Uction by ms.
                                                                                                  I         !ff·




                              Fax, mall or email tho sf(J11od original of lllls document to Go/dSlllr (lfld keep s copy for rour n:CQr/J~\
                                                                     TIiis torm Is valid 0t1ty once




                                                                                                                                         EXHIBIT A, PAGE 5
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 7 of 40 Page ID #:1181




        EXHIBIT B: PURCHASE REQUEST
        l"EN'ilON lYPt                                   Pl1RCl1AS! PlllCf               PAVMtNT fERIOO   OISC::OONTJV.TE   MONTHIVPAVMEI/TPVRCHASto
        0SPP        O
                  FED             O CCC Special
        D 3 Year Blend
                                                             YLoo, ooo                          5              1

       Purchaser's Information (Custodian's Information, See Proper ntling in Custodian's Paperwork)




        [      \   ~-·        -                            "'"   'C            ~ :       =.....;.._=- - - - - - '
            cm,                         REDACTED                                                                 _s_r,,,_n____z_,Pc~_£_ _ _ __

        I._~--.·_ . ·---=-------------'
                   NEIi (,MAil A!lOnESS                                                        OOII                SOCllll Sl:CUR!TV#
                                                                                                                                               REDACTED

                                                                                                   REDACTED
            Pl/llCHASEll {EX(lmp/t: Goldstar TM! a,m/Xlff'I, UC F80, Joh• $ml!/,, /AA/

        IGoictstar Trust FBO Kolette Page
            CUSTOD11\N'5 MAILING ADDRESS

        ( PO Box             719
            CITY                                                                                                   STATt            ?IP coot

        .__I c_an_yo_n_ _ _ _ _ _ _ _ _ _                                                                       JL_Tx___,11,--7-90-15----.]
            CUSTODIAN'S PHONE NUMBtl\

        I     1.   so o . 4 s 6 ._6_s_s_s__________.



                          By initialing here, I confirm that the addres.s above is Purchaser and IRA Owner mailing address.



                           By lnltlallng here, I confirm that I wilt forward the Purchase Price set forth above to the bank account
                                ntified by FIP. further, I confirm I understand that until the Purchase Price Is so received no
                           i:1 ocesslng of this Purchase Request shall begin.

                           By Initialing here I confirm that I understand the purchase of a futtJre Income payment based on the
                           sale of a pension cash flow Is only suitable for persons who have adequate financial means without
                           the Purchase Price for the Purchased Asset, who desire a relatively long-term asset and who will not
                           need Immediate liquldlty from this asset.




       W(ST\270036378.2




                                                                                                                                EXHIBIT A, PAGE 6
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 8 of 40 Page ID #:1182




     EXHIBITC

    LIMITED IRREVOCABLE POWER OF ATIORNEY

    Through this Limited Irrevocable Power of Attorney, ___        .\to
                                                                    __Lctu__;::::.;:~~-.L:=-:X.==='-----------
    (the "Grantor") hereby makes, constitutes and appoints FIP LLC (the "Recipient") as it rue and lawful attorney-In-fact with
    full power and authority to act on behalf of Grantor solely with respect to the following matters:

          •      To communicate directly with Seller(s) (as defined In that certain Future Income Payment Purchase Agreement
                 between Grantor and Recipient to which this limited Irrevocable Power of Attorney is an exhibit {the "FIPPA") with
                 respect to late or delinquent receipt by Recipient or Grantor of any payments constituting the Purchased Asset as a
                 result of the Seller falling to send such payment in a timely manner.

          •      To execute any and all releases, authorizations, consent forms or other documents necessary for Recipient to do or
                 accomplish any of the foregoing.

    This Limited Irrevocable Power of Attorney shall remain effective only so long as the Granter is entitled to receive payments
    comprising the Purchased Asset under the terms of the FIPPA.

    This Limited Irrevocable Power of Attorney is entered into and shall be governed by the laws of the State of California
    without regard to conflicts of law prlnclples of such state.

    In Witness Whereof, Grantor and Recipient have executed this Limited Irrevocable Power of Attorney on the date(s) set
    forth below:

    __
     , :)._\...;..1...;:;;ui..;..\....,l""'l(!~-·   (Date)

    18{\Qwner




    WfST\270036389.1




                                                                                                               EXHIBIT A, PAGE 7
  Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 9 of 40 Page ID #:1183



                                                                                                FIP LLC Pur{hase Agreement fl p, 1



           FIP, LLC QUALIFIED PURCHASE AGREEMENT

                                                                    1
           WHEREAS, this FIP llC Purchase Agreement dated l'J\ 1,J l(~e "Agreement'), is by and among FIP LLC, and its
           deslgnees, successors and assigns ntP"), a Delaware Limited liability Company located at 2505 Anthem Village
           Drive, ffE-578 Henderson, NV 89052 and 60 ls)S~"" Jr-..:>@f f f,o \/to\, r::t:ll                        f>~
           (Exomple: Goldstar Trust Co. LLC FBO, John Smith, IRA) (the "Purchaser"), for the benefit and at the direction of the
           owner of the IRA account (the ;'IRA Owner").

           WHEREAS, contemporaneously with the execution of thls Agreement, Purchaser at the direction of the IRA Owner,
           w!II execute and submit to FIP the Purchase Request attached hereto as Exhibit 8 identifying the characteristics of
           the Purchased Asset (as defined below) Purchaser wishes to purchase;

           WHEREAS, the Purchaser, at the direction of the IRA Owner, has or will deposit Into the Escrow Account (as deflned
           below) managed by the Escrow Agent [as defined below) a sum equal to the Purchase Price (a& defined below);

                     By Personal or Cashier's Chee;~:                    By Wire Transfer:

                     Make Checks Payable to:                            SunTrust Bank
                     Agee Fisher Barrett, LLC                           Wire Ref; Agee Fisher Barrett, LLC

REDACTED                                                                REDACTED
                     Malito:
                     Agee fisher Barrett, LLC
                     Attn: Autumn Langley
                     750 Hammond Drive, Bldg. 17
                     Atlanta, GA 303W
                                          IN BOTH CASES PLEASE INCWPE IRA OWNER'S NAME

           WHEREAS, FIP will purchase on behalf of the IRA Owner the right to receive over time one or more income payments
           comprised of fixed, pre-determined payments at a specific discount rate made monthly satisfying the characteristics
           i<lentlfied by the IRA Owner in the Purchase Request (the "Purchased Asset'') from an individual or Individuals
           entitled to suth payments (coHectlvely, the #Seller");

           WHEREAS, the specific income payments comprising the Purchased Asset wtll be !dentlfled to the Purchaser in the
           final clostng documents pursuant to a completed copy of Exhibit A for each such income payment purchased from
           a Seller and comprising part of the Purchased Asset;

           WHEREAS, as consideration for the sale of the Pt)rchased Asset, FlP shall release the purchase price listed on Exhibit
           A, attached hereto (the "Purcha!le Price") as set forth in this Agreement; and

           WHEREAS, upon the closing of the transactions contemplated herein, and tor the term of this Agreement, FJP shall
           direct the Seller to remit the payments comprising the Purchased Asset to an account established by FrP and
           thereafter to the Purchaser.

           NOW, THEREFORE, in consideration of the foregoing recltals, and terms, i;:onditlons and covenants hereinafter set
           forth, and other good and va!uabie consideration the receipt and sufficiency of which are hereby acknowledged, the
           parties hereto agree as follows:

           1,   Sale Qf Purcha:,ss! As§et; Paxment of Pur<:hase Price. Pursuant to the terms and conditions of this Agreement,
                and for the Term (as defined on Exhibit A), upon the final closing of the transactions contemplated herein, which
                shall occur upon FIP's re.ceipt from Purchaser of a signed acknowledgement that Purchaser has reviewed and




                                                                                                                            FIP LLC




                                                                                                               EXHIBIT A, PAGE 8
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 10 of 40 Page ID
                                 #:1184



                                                                                             l'IP tLC PtJfthase Agreement II p. 2



          approved the cash nows comprising the Purchased Asset (the "Closing") FIP wHI sell, transfer and convey all
          right, title and interest In and to the Purchased Asset to Purchaser in return for the Purchase Price.

   2.     Establishment of Payment Accounti Remittance of Purchased Asset. Upon the Closing and until the end of the
          Term, FIP will direct the Seller to forward all payments compris.ing the Purchased As.set to an account established
          by FIP (the "Payment Account"), and will direct such payments from the Payment Account to the Purchaser.

   3.     Funding of Escrow Account. In connection with and simult~rneous to the execution and submission of the
          Purchase Request, Purchaser, at the direction of the IRA Owner, shall cause funds in the full amount of the
          Purchase Price to be wired to the Escrow Account identified above. The Purchase Price will be released from
          the Escrow Account by Escrow Agent as set forth in the terms ofthis Agreement.

   4.     ~urvlvor Beneficiary. If the Seller of cash flows comprising the Purchased Asset designates a survivor beneficiary
          upon the Seller's death, then FIP may require such survivor beneficiary to agree to be bound by the terms of the
          underlying sale agreement between FIP and the Seller (the "Underlying Sale Agreement"), and to forward all
          such payments comprising the Purchased Asset as per the terms of such Underlying Sale Agreement.

   s.     Representations and Warranties of FIP. As of the date of the Closing, FIP hereby makes the following
          represe~tations, warranties and ackiiowledgements to and for the benefit of Purchaser and IRA Owner.

   5.1.       Organization ond Good Standing. FIP is a limited liability company duly organized, validly existing and in
              good standing under the laws of the State of Nevada and has organization power and authority to own
              its properties and to conduct its business as such properties shall then be owned and such business Is then
              conducted.

   S,2.       Power and Suthority. FIP has full power, authority and right to execute and deliver this Agreement, and
              has full power and authority to perform its obligations hereunder, and has taken all necessary action to
              authorize and has duly authorized the execution, delivery and performance of this Agreement and the
              performance of such    obligations.

   S.3.       Binding Obligation. This Agreement constitutes the legal, valid and binding obligations of FIP enforceable
              against FIP in accordance with its terms, except as enforceability may be Hmited hy bankruptcy, insolvency,
              reorganization, moratorium and other similar laws affecting creditors' rights generally or by general
              principles of equity.

   6.     R~eresentatlons and Warranties of Pur1;has.er and IRA O~ner.

   6.1.        Competenr;y and Consent. Purchaser and IRA Owner are competent to enter into this Agreement and has
               voluntarily entered into this Agreement as an act offree will imd with full capacity to understand the terms
               and conditions contained herein,

   6.2.        Binding Obligation. This Agreement constitutes the legal, valid and binding obligations of Purchaser and
               IRA Owner enforceable against Purchaser and IRA Owner in actordance with its terms, except as
               enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium and other similar laws
               affecting creditors' rights generally or by general principles of equity.

   6.3.        Risks of Purcha5ed Asset. FIP has put mechanisms in place which it believes will protect the Purchaser's
               right to receive the payments comprising the Purchased Asset on behalf of the IRA Owner; however, IRA
               Owner understands and acknowledges that there are multiple risks associated with the purchase of the
               Purchased Asset. These risks Include, but are not limited to those listed below. By initialing next to each risk
               listed below, the IRA Owner acknowledges and agrees that he or she has read, fully understands and accepts
               the risks of purchasing the Purchased Asset.




                                                                                                                           FIP LLC




                                                                                                            EXHIBIT A, PAGE 9
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 11 of 40 Page ID
                                 #:1185


                                                                                  FIP ~lC Purthase A~reement // p.   3


                                 o S I er Breach. Receipt by Purchaser of the payments comprising the
               Y-1·+-<"""' Purchased Asset is dependent upon the Seller adhering to the terms of the
                           Underlying Sale Agreement. If the Seller breaches the terms of the Underlying Sale
                           Agreement and fails to make payments as ~cheduled, and there are Insufficient funds
                           In the Reserve Account (as defined in Section 7.1) to cover such payments and FIP is
                           unable to procure a Replacement Purchased Asset (as defined in section 7.2),
                           Purchaser may lose $Orne or aU of the Purchase Price, and rnay not reoolvc all of the
                           pa ents comprising the Purchased Asset.

                                      el r Bankr t . If the Seller declares bankruptcy, and the bankruptcy tourt
                               does not treatthe sate ofthe Purchased Asset as a true sale, but rather as a loan or
                }11::::::t"'lH an unsecured obligation, and there are insuffh:ient funds In the Reserve Account (as
                           defined In Section 7.1) to cover such payments and FIP ls unable to procure a
                           Replacement Purchased Asset (as defined In Section 7.2}, Purchaser may lose some
                          or all of the Purchase Price, and may not receive all of the payments comprising the
                        /l'tJ ased Asset.
                            1$k o[Penslon 0/?/lgor Fallure/lnsa/venc:y. The payments comprising the Purchased
                           Asset are derived from pension obligatlons owed to Individuals, typlcally from
               /l'lr.=-~-1 companies with which these Individuals were previously employed. tf the company
                           pension plan obligated to make the payments compdsing the Purchased Asset,
                           becomes insolvent, declares biinkruptcy or otherwise reneges on the obligation to
                           make the payments i::omprising the Purchased Asset to the Seller prior to the time
                           that the Purchaser has received all payment comprising the Purchased Asset, then
                           Purchaser wm lose some or all of the Purchase Price, and wlll not receive all of the
                           payments comprising the Purchased Asset. THE RISK SET FORTH IN THIS SECTION
                           6.3.3 IS NOT MITIGATED BY OR PROTECTED AGAINST BY THE PROTECTIONS SET
                              RTH IN SECTION 7 HEREIN.

                         Tsk of TertJpororlShort{q/1 Account and Reserve Account Depiction. As dl?scrlbed in
                       Section 7.1, In order to mitigate some of the risk that a Seller rails to rorward a
                ":#t~~ payment as agreed FIP will establish a Shortfall Account and a Reserve Account.
                       Neither the Shortfall Account nor the Reserve Account are established for the sole or
                       specific beneflt of the Purchaser, and each will only contain or have access to a
                       limited amount of funds, FIP wtll have no obligation to c:ontribute any additional
                       funds to increase the sum held In the Shortfall Account or the Reserve Account; In
                       the event that other $ellers of cash fiows to FIP, subsequently re -sold by FIP to other
                       purchasers, fail to forward payments as agreed it ls possible that the Shortfall
                       Account and the Reserve Account will be depleted covering obligations to other
                       purchasers and that no funds will remain to cover any payments to the Purchaser.
                           THE EXISTENCE OF WE SHORTFALL ACCOUNT AND THE RESERVE ACCOUNT DOES
                           NOT GUARANTEE PURCHASER Will RECEIVE All PAYMENTS COMPRISING THE
                           PU CHASED ASSETS.

                           I            v         •I    B      . In instances where the Seiter has named a
                          survivor beneflclafy for the cash !lows received by such Seller in the event of the
                        1
                Yff----' Seller's death, FIP has requlred such survivor beneficiary to sign an agreement

                          pledging to honor the terms of the sale of the. cash flow by the Seller to flP. It i$
                          possible, however, that such beneficiary wlll breach the terms of the agreement with
                          FIP, and 1f FIP Is unable to procure a Replacement Putcha$ed Asset (as defined in
                          Section 7.i), Pwchaser may lose some or all of the Purchase Price, and may not
                          receive all of the payments comprising the Purchased Asset.



                                                                                                              flP LlC




                                                                                                EXHIBIT A, PAGE 10
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 12 of 40 Page ID
                                 #:1186


                                                                                                FIP UC Purchase A$teeme111 // p. II


            6.3.6                  o Governmental Backing. The payments comprising the Purchased Asset are not
                                  deposits
                    1v,r---,hF-I'__ ,
                                           and are not insured by the federal Oeposlt Insurance Corporation or any
                                  o er governmental or non•gove.rnmental agency.

                                         llliallidAn,,:J. There is currently no recognized secondary market for the Purchased
                    r,-.-.~...., Asset, and it ls extremely unlikely that one wlll develop; thus, If Purchaser is directed
                                         by the IRA Owner to $ell the Purchased Asset prior to the end of the Term, it will likely
                                         be difficult or lmposslble to do so. In order to receive all payments comprising the
                                         Purchased Asset, the Purchaser, as directed by the IRA Owner, will be reqvlred to
                                         h Id the Purchased Asset until the expiration of the Tenn.

                                         f..ttlhlbitions in Low. U.S. federai law currently prohibits the assignment or alienation
                                         of pension payments for both military and non•milltary pensions. However, FIP
                                         believes the law in the area of what constitutes an "assignment or alienation" is
                                         unsettled. For example, some courts have held the sale of cash flows from military
                                         penslons, where the purchased cash flows are deposited into an account controlled
                                         by the purchaser, are prohlblted by federal law, while others have held such
                                         transactions are not prohibited. FIP does not have the purchased cash flows
                                         deposited Into an account it con trots. nor assigned directly to an escrow account, but
                                         Instead has the purchased payment amount forwarded to a purchaser iifter the seller
                                         hiis taken receipt of the funds. FIP is not aware of any case which has held that the.
                                         sale of a pension payment Is prohibited by federal law after receipt of the funds by
                                         the seller, or any case which has held that the sale of a non-military pension is
                                         prohibited by federal law. Under Its contract, FIP belleves the sale of the Pur;hased
                                         Asset does not constitute a prohibited a~signment or alienation. This may, however,
                                         change and the federal or state governments: may pass and implement laws
                                         specifically prohibiting the sale of mllitary and non-military pensions In transactions
                                         such as those contemplated In this Agreement, even where the purchased cash flows
                                         are not deposited in an account controlled by the purchaser. In the event laws
                                         prohibiting such transactions were passed, !tis unknown whether the Purchaser, on
                                         behalf of the IRA Owner, would receive all of the payments comprising the Purchased
                                         Asset, and FIP may not be able to recover any of the purchase price paid to the Seifer
                                         r ulting in the IRA owner suffering a significant loss on the Purchase Prh;e of the
                                         Pure ased Asset.

                                            Guarantees o Pa ment. Wh11e FIP has taken certain steps (descrlbed In Section
                                           below) to mitigate some of the risks set forth in this Section 6.J, FIP MAKES NO
                                         GUARANTEE PURCHASER WILL RECEIVE ALL PAYMENTS COMPRISING THE
                                         PURCHASEQ ASSET, OR THAT IRA OWNER WILL RECEIVE BAtKrnE PURCHASE PIUCE
                                         OR ANY AMOUNT IN EXCESS THEREOF. The mechanisms put ln place by FIP to
                                             ate some of the risks of purchasing the Purchased Asset may not cover the
                                             ents comprising the Purchased Asset lndeflnttely,

                                         (horacterization of Sale Transactions gs    Loans. FIP ha$ undertaken good faith efforts
                                         to structure the purchase of the cash flows comprising the Purchased Asset from the
                    //1..,.,,,.<r,,t-'   Seiter as a sale, rather than a loan, transaction. Notwithstanding these efforts, FIP
                                         has received requests for information and/or subpoenas from state regulators
                                         seeking documents and Information In order to permit such regulators to make their
                                         own determination of whether these transactions art! loans or sales transactions. In
                                         the event that these transactions are determined to be loans, rather than purchases,
                                         by the pertinent regulator and if FIP cannot obtain an appropriate lenders license In
                                         the pertinent jurisdiction, it is possible that state regulators may require FIP to cease
                                         collecting the cash flows comprising the Purchased Asset with the result that


                                                                                                                             FIP llC




                                                                                                              EXHIBIT A, PAGE 11
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 13 of 40 Page ID
                                 #:1187



                                                                                               FIP LLC Purchise Agreement // p.   5


                                       purchasers of cash flows in the impacted Jurisdictions will not receive all payments
                                       comprising the Purchased Asset.

   6.4.        Sophistication of/RA Owner. The IRA Owner is sufficiently sophisticated, knowledgeable and experienced
               in financial and business matters as to be capable of determining and evaluating the merits and risks of
               purchasing the Purchased Asset and to be capable of protecting the Purchaser's and IRA Owner's interests
               In connection with such purchase.

   6.5.        Suitability. Th.e IRA Owner has determined, based on his or her own independent review and such
               professional advice as her or she has deemed appropriate under the circumstances, that the acquisition of
               the Purchased Asset by the Purchaser at the IRA Owner's direction: (i) is fully consistent with his or her
               financlal needs, objectives and condition, and (II) ls fit, proper and suitable, notwithstanding the risks
               inherent in purchasing the Purchased Asset, and has directed the Purchaser to enter into this Agreement
               and purchase the Purchased Asset.

   6.6.        Payment of Taxes. During the term of this Agreement, IRA Owner shall timely pay all federal and state
               income taxes, and any and all other taKes which IRA Owner Is required to pay, both in connection the
               Purchased Asset and otherwise, and under no circumstances will FIP have any responsibility for such taKes.

   6. 7.       Further Assurances: Cooperation. Purchaser and IRA Owner agree to execute and deliver any and all other
               documents that may be required for FIP to secure the Purchaser's rights to the Purchased Asset. Purchaser
               and IRA Owner further agree to take any and all other actions as may be necessary or appropriate to fully
               give effect to the intentions of the parties under this Agreement.

   7.      Purchaser Protections. FIP has established certain mechanisms and processes intended to reduce, but not
           eliminate, the risk of disruption of the payments comprising the Purchased Asset. Purchaser and IRA Owner
           understand and accept that because the cash flows comprising the Purchased Asset must be forwarded by the
           Original Owner each month, FIP cannot and does not guarantee that disruptions in such payments will not occur.
           The funds available in the shortfall and reserve account are meant to protect the purchaser/IRA Owner as it
           relates to two primary risks: 1) the risk that the Seller dies before end of the term; and 2) failure by the Seller to
           make the payments required by the Underlying Sale Agreement (except, as noted in Section 6.3.3 above, for
           Instances in which the failure to make the payments is a result of the entity obligated to make such payments
           to the Seller falling to do so) and 3) the event that these transactions are determined to be loans, rather than
           purchases.

   7.l.        Establishment of Shortfall Account and Reserve Account. In order to mitigate some of the risks set forth ln
               Section 6 and Section 7 of this Agreement, FIP has established two accounts for the benefits of Purchasers:
               1) an account containing a limited amount of funds to cover immediate shortfalls in the event an Seller fails
               to forward a payment as promised (the "Shortfall Account"); and 2) a reserve account (the "Reserve
               Account") into which FIP will deposit a portion of the profits it derives from its business, the proceeds of
               which will be available to reimburse FIP or, under certain circumstances, the Purchaser, In the event an
               Seller fails to forward the payments comprising the Purchased Asset as promised (e><cept as set out in
               Section 6.3.3). tn the event that the Seller breaches the obligation under the Underlying Sate Agreement
               to make the required payments, or the payments comprising the Purchased Asset are otherwise
               interrupted, assuming the Shortfall Account has a positive balance and that the failure Is not a result of the
               circumstances described in Section 6.3.3, FIP will cover temporarily any interruption in payments to the
               Purchaser by making such payments for a limited period of time out of the Shortfall Account. As set forth
               in Section 7.2, if FIP determines it is necessary, it will find a replacement cash flow for the Purchaser and
               FIP will seek reimbursement for the related e><pense from the Reserve Account. FIP has no obligation to
               add any additional funds to the Shortfall Account or the Reserve Account In order to cover losses suffered
               by the Purchaser. FIP DOES NOT GUARANTEE THAT FUNDS WILL BE AVAILABLE IN EITHER THE SHORTFALL
               ACCOUNT OR THE RESERVE ACCOUNT TO CONTINUE PAYMENTS TO THE PURCHASER FOR ANY SPECIFIC
               PERIOD OF TIME.



                                                                                                                           FIP LLC




                                                                                                           EXHIBIT A, PAGE 12
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 14 of 40 Page ID
                                 #:1188



                                                                                           FIP UC Purchase Agreement // p, 6


   7.2.      Substitute Purchased Asset. In the event that the Seller breaches its obligations as described in Section 7.1,
             ln addition to, or instead of, making any payments from the Shortfall Account, assuming the Reserve
             Account has sufficient funds and that the failure is not a result or the circumstances described ln Section
              6.3.3, FIP may locate a replacement cash flow <1nd substitute it as the Purchased Asset (the ''Replacement
              Purchased Asset") under the terms of this Agreement, and will then seek reimbursement from the Reserve
              Account for such expense.

   7.3.       Purchaser's Authorization. Purchaser hereby authorizes FIP to undertake such actions as FIP deems
              necessary to effectuate the intent of this Section 7. Specifically, FIP shall have the right to substitute a
              Replacement Purchased Asset for a Purchased Asset in its sole and absolute discretion, so long as the
              Replacement Purchased Asset results in payments In an amount identical to those purchased by the
              Purchaser. FIP shall provide notke to the Purchaser of svch substitution, but, so long as the economics of
              the Replacement Purchased Asset are identical to the Purchased Asset, Purchaser shall have no right to
              approve or disapprove of such substitution.

   7.4.       d_ssignment of Underlying Safe Agreement. In connection with the sate of the Purchased Asset to Purchaser
              by FIP, FIP hereby assigns all of its rights, title and Interest in and to the Underlying Sale Agreement(s) to
              the Purchaser; provided, however, that notwithstanding such assignment, Purchaser shall have no right to
              proceed directly against any Seller unless and until: (i) an Seller breaches an Underlying Sate Agreement
              and (ii) FIP is unable, pursuant to Section 7.2, to locate a Replacement Purchased Asset within ninety (90)
              business days of such breach by the Seller and (ili) FIP is unable to act on behalf of the Purchaser in
              connection with pursuing an action against the Setler. And, provided, further, that in the event FIP procures
              a Replacement Purchased Asset the Underlying Sale Agreement for the initial Purchased Asset shall no
              longer be subject to the terms of this Section 7.4, and the Underlying Sale Agreement for the Replacement
              Purchased Asset shall, without the need for further action on the part of FIP or Purchaser, automatically be
              substituted and subject to the terms of this Provision Section 7.4, and Exhibit A shall be revised accordingly.

   7.S.       Grant of Irrevocable Limited Power of Attornev. In order to facilitate Fl P's ability to obtain payment from
              Sellers who are late or delinquent in making such payments, the Purchaser shall execute the Irrevocable
              limited Power of Attorney, attached hereto as Exhibit C.

   8.     Release of_ Funds Pre-Closing; Closing; Closing Book; Resolution of Objections.

   8.1.       Release of Funds Pre:Cfosing to Seifer. Upon satisfaction of the following conditions, the Escrow Agent will
              release to the Seller the purchase price due to the Seiter under the terms of the Underlying Sale Agreement,
              and to f!P the servrce fee FIP has earned In connection with the sale of that cash flow to the Purchaser:

                  8.1.1    Confirmation that the Underlying Seller has set up a means for monthly payment to an account
                           designated for the benefit of the Purchaser; and

                  8.1.2    FIP's review ond determination that the documents comprising the Underlying Sole Documents
                           are complete.

   8.2.       Closing. The Closing of the transactions contemplated herein between FIP and the Purchaser are contingent
              upon the occurrence of the following conditions:

                  8.2.1    Accurac~ of Representations .and Warranties.          The accuracy of FIP's and Purchaser's
                           representations and warranties contained herein; and

                   8.2.2   Delivery and Aeproval of Clgsinq Book. FIP shall compile and deliver to the Purchaser all
                           documents comprising the closing package (the ';Closing Book"), including appropriately
                           completed copies of £xhibit A identifying the specific cash flows comprising the Purchased
                           Asset. Upon receipt of the Closing Sook, the Purchaser and the IRA Owner shall have seven (7)



                                                                                                                       FIP UC




                                                                                                        EXHIBIT A, PAGE 13
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 15 of 40 Page ID
                                 #:1189



                                                                                            FIPLLC Purchas(!Agreemcnt // p, 7



                          business days to review the documents contained in the Closing Book (the "Purchaser Review
                          Period") and to (i) sign the Acceptance of FIP LLC Payment Purchase Receipt provided therewith
                          (the "Acceptance Recelpt"I,. or (ii) notify FIP of any objections to the underwriting of the
                          Purchased Asset (a "Purchaser Objection Notice"), A Purchaser Objection Notice shall set out
                          in reasonable detail the basis of the Purchaser's objection(s) to the Closing Book and/or
                          underwriting of the Purchasecl Asset The Closing of the transactions contemplated herein
                          between the Purchaser and FIP cannot occur until the Purchaser and IRA Owner have signed
                          and returned the Acceptance Receipt to FIP.

                  8.2.3   Resolution o[Purchoser Obiection Notice; Termination. FIP shall have ninety (90) business days
                          from the date of receipt of a Purchaser Objection Notice to: 1) !ocate another cash flow to
                          replace the Purchased Asset if such action will resolve the basis for the Purchaser Objection
                          Notice; or 2) take any such other actions as are reasonable and necessary to resolve the
                          Purchaser Objection Notice. If FIP is unable to locate an acceptable replacement Purchased
                          Asset, or otherwise resolve the Purchaser Objection Notice within ninety (90) business days of
                          receipt of such notice, this Agreement shall be null and void specifically with respect to any
                          cash flow comprising the Purchased Asset that cannot be replaced, but shall remain valid with
                          respect to any cash flows comprising the Purchased Asset that do not require replacement. FIP
                          shall return all funds comprising the portion of the Purchase Price attributable to any cash flow
                          comprising the Purchased Asset which cannot be replaced under the terms of this Section 8.2,3
                          to the Purchaser.

   9.     Indemnification; Survival.

   9.1.       lndemnificotion, Purchaser and IRA Owner hereby agrees to indemnify FIP and its respective officers,
              directors, managers, partners, members, employees and agents, and any assignees, designees or successors
              of same (the "Indemnified Parties") against and agree to hold the Indemnified Parties harmless from any
              and all damages, losses, liabilities and expenses {Including, without limitation, reasonable expenses or
              investigation and reasonable attorneys' fees and expenses in connection with any action, suit or
              proceeding), incurred or suffered bv the Indemnified Parties arising out of, resulting from, or related to: (i)
              any misrepresentation or breach of any representation or warranty made by Purchaser and IRA Owner
              pursuant to this Agreement or any document executed in connection with the transactions contemplated
              by this Agreement; (ii) any breach of a covenant or agreement made or to be performed by Purchaser or
              IRA Owner pursuant to thls Agreement, (iii) any breach or violation of any applicable federal or state law by
              Purchaser or IRA Owner in connection with this Agreement.

   9.2.       ~urvivol. Purchaser's and IRA Owner's obligation to Indemnify the Indemnified Parties shall survive the
              termination of this Agreement.

   10. Mlscellaneous Provisions.

   10.1.      Severobi/ity. If any one or more of the covenants, agreements, provisions or terms of this Agreement shall
              for any reason whatsoever be held Invalid or unenforceable, then such covenants, agreements, provisions
              or terms shall be deemed severable from the remaining covenants, agreements, provisions and terms of
              this Agreement and shall in no way affect the validity or enforceability of the other provisions of this
              Agreement. If this Agreement relates to periodic payments received from the Department of Defense or
              the Department of Veterans' Affairs, and in the event any term or provision of this Agreement is determined
              to be void, voidable, Invalid or unenforceable for any reason by one of these Departments, or by codes or
              regulatfons related to one of the Departments, such determination shall not affect the validity or
              enforceability of such term or provision with respect to the remainder of the Agreement.

   10.2.      Notices. All notices hereunder shall be in writing and shall be given In person, sent by registered or certified
              mall (return receipt requested), or sent by electronic mail or facsimile. Notices that are properly dellvered



                                                                                                                        FIP LlC




                                                                                                        EXHIBIT A, PAGE 14
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 16 of 40 Page ID
                                 #:1190



                                                                                        FIP LLC Purchase Agreement //     p. 8



            shall be deemed to have been given upon actual delivery. Notices shall be given to Purchaser and IRA
            Owner at the respective addresses set forth on Exhibit A attached hereto. Notices shall be given to FIP at
            the address indicated for FIP on the signature page hereof. Any party to this Agreement may direct notices
            to any other address as that party may designate by advance written notice. A copy of any notice to any
            party shall also be sent to that party's legal counsel if such party Is represented.

   10.3.    Entire Agreement. This Agreement and the exhibits hereto constitute the entire and final agreement
            between the parties with respect to the subject matter hereof. No party Is entering into this Agreement in
            reliance on, and this Agreement shall not be contradicted or supplemented by, any prior or
            contemporaneous condition, discussion, promise, statement, understanding, or undertaking, commitment
            or other agreement or document.

   10.4.    Assignment. The Purchaser shall not assign its rights or obligations under the terms of this Agreement
            except for such assignment as is made in writing and approved in advance by FIP, which approval shall not
            be unreasonably withheld.

   10.S.    Amendments/Modifications Binding; No Beneficiaries. Except as otherwise set forth in this Agreement, all
            amendments to or modifications of this Agreement shall be binding upon the parties, despite any lack of
            separate or additional consideration therefore, so long as such amendments or modifications shall be in
            writing and signed by Purchaser and FIP. The parties acknowledge and agree that there are no other third
            party beneficiaries of any promises, obligations or representations made herein.

   l0.6.    Governing Lgw; Jurisdiction and Venue. In all respects, including atl matters of construction, validity and
            performance, this agreement and the obligations arising hereunder shall be governed by, and construed
            and enforced In accordance with, the laws of the State of California applicable to contracts made and
            performed in such state, (without regard to the principles thereof regarding conflict of laws). Purchaser
            and IRA Owner hereby consent and agree that the state or federal courts located In California shall have
            non-exclusive jurisdiction to hear and determine any claims or disputes pertaining to this Agreement and/or
            any related agreement, to any matter arising out of, or related to, this Agreement and/or any related
            agreements; and further provided, that nothing in this Agreement shall be deemed or operate to preclude
            FIP from bringing suit or taking other legal action in any other Jurisdiction to enforce Its right under this
            Agreement, or to enforce a judgment or other court order in favor of FIP. Purchaser expressly submits and
            consents in advance to such jurisdiction in any action or suit commenced in any such court, and Purchaser
            and IRA Owner hereby waive any objection that it may have based upon lack of personal jurisdiction,
            improper venue or forum non convenience and hereby consents to the granting of such legal or equitable
            relief as is deemed appropriate by such court.

   10. 7.   Jury Trial Waiver. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION,
            CONTROVERSY OR PROCEEDING OF ANY KIND ON ANY MATTER ARISING OUT OF, RELATING TO, IN
            CONNECTION WITH, OR INCIDENT TO THIS AGREEMENT OR ANY TRANSACTIONS IT CONTEMPLATES OR THE
            ENFORCEMENT HEREOF, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
            OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS
            WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY ANO WITHOUT DURESS.

   10.8.    Waiver. Any parties' failure to insist in any one or more instances upon strict performance by another party
            of any of the terms of this Agreement shall not be construed as a waiver of any continuing or subsequent
            failure to perform or a delay In performance of any term hereof.

   10.9.    No Construction Against Draft.er. Purchaser and IRA Owner have been or have had the opportunity to be
            represented by counsel throughout the negotiation and signing of this Agreement and all ancillary
            documents to this Agreement and, therefore, while this Agreement is effective or after its termination,
            neither Purchaser nor IRA Owner shall claim or assert that any provision of this Agreement or ancillary
            documents should be construed against the drafter of this Agreement and ancillary documents.



                                                                                                                        FIP lLC




                                                                                                    EXHIBIT A, PAGE 15
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 17 of 40 Page ID
                                 #:1191



                                                                               FIP LLC Purchase Agre1ornent   //    p,   9


   10.10.   Countetgarts. This Agreement may be executed in two or more counterparts, each of which shall be
            deemed an original, but all ofwhkh together shall constitute one and the same instrument.

                                       [SIGNATURES ON FOLLOWING PAGE]




                                                                                                                   FJP LLC




                                                                                            EXHIBIT A, PAGE 16
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 18 of 40 Page ID
                                 #:1192

                                                                                                                                                        FIP UC Purchase Agreement   II p. 10


    IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as of the date first written above.

    Purchaser                                                                                                                              !RA Owner:

    S I G ~ d by Custodian)______· · · · · - - ~

    [       . . . . . ~ . ~~~~L~j
    PURCHASER             (Example: Provident     Trust Group LLC FBO, John Smith)
    ........ .,.....-....                 ·····-··-·--···········.....................................................................].


    [     GoldStar Trust FBO Kolette Page
        =•«wu                                                                                         "'""'"'""'-·-

    DATE




         Accepted by
         FlP LLC
         2505 Anthem Village Drive, /JE-578
         Henderson, NV 89052


    SIGNATURE                                                                                                                                 DAT€

    c···--·-······




                                                                                                                                                                                       F!P I.LC




                                                                                                                                                                    EXHIBIT A, PAGE 17
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 19 of 40 Page ID
                                 #:1193
    - - - - - -...- - · · - · - - -.......--....-·-··-·· ...._ .....- ........_.,..- ....................._ ..._   .. ··-······«_ _ _ _.. _ .........................,............................ ..
                                                                                                                                                                                                        FIP LlC   p. 2




                            By initialing here, I confirm I understand that, while FIP will take certain steps in order to protect my
                            rights to the Purchased Asset, there are events out of FIP's control which co,Jld result in rny not
     (                      receiving all payments purchased in a future income payment purchase transaction, and that FIP
                            cannot and does not guarantee that I will receive all such payments.

                            By initialing here, l confirm that ! understand there \s no public market for this asset, which means
                            that, should I want to re-sell this asset prior to the end of the agreed upon payment term, il will be
                            difficult or impossible for me to do so.

                            Sy initialing here, I acknowledge that FIP is not providing, and does not provide, any legal, tax, financial
                            or other advice of any nature and recommends that the IRA Owner and Purchaser consult their own
                            professional advisor(s) prior to entering into a transaction for the purchase of a future income stream.

                            By initialing here, l that I understand that this Purchase Request is not a contract between myself and
                            FIP, and that neither I nor flP will be bound or owe any obligation to the other Lir1less and until a FIP
                            LLC Purchase Agreement is executed between FlP and myself.


         lRAOwner:




                                                                                                                   1.3.17




                                                                        --·--]
                                                                     -----
      ~ted b.Y Horneoffke;_

         FIP LLC




      WEST\270036378.2




                                                                                                                                                                        EXHIBIT A, PAGE 18
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 20 of 40 Page ID
                                 #:1194




                                                      FIP LLC
                                ACCEPTANCE OF' l!'UTUB,E JN<,;;QME STREAM PURCHASE


                     The Purchaser hereby acknowledges receipt of the final and fully-executed copy of the
           FIP LLC Purclmsc A&rrecmcnt (the "Pur!(hase Agre~nI~nl"), (PR# 3 I 88): and the Purchaser
           accepts all of the terms and conditions contained within each section of the Purchase Agreement,
           as identified below:

                       J.     FIP LLC Purchase Agreement between Goldstar Trust Company, LLC FRO
                       Kolettc A. Page, IRA (the "Purchaser") and FIP LLC, dated January J0, 2017 (the
                       "Purchase A1,>reem_ent");
                       2.     Completed Exhibit A-I through Exhibit A - 30, to the Purchase Agreement, setting
                              forth all of the cash flows purchased by Purchaser and comprising the Purchased
                               Asset (as defined in the Purchase Agreement);
                       3.      Exhibit B to lhe Purchase Agreement; and
                       4.      Exhibit C to the Purchase Agreement


            By signing below, l hereby confirm that I have reviewed and accept all of the terms and conditions
            contained in lhe above mentioned documents.

            Purchaser:

                                                                               Date: _3_._3_0_._1_7_ _ __
                            "-""-""-"=........,=~==J..>-'"""'-'"""'""'""''-'-F-"'>.u'=ttQ.A,_Pagc.JM

            IRA Owner:




            2505 Anthem Village Drive, #E-578
            Henderson, NV 89052




            Signature


            FIPLLC




    WES1\2700501S7.l




                                                                                                            EXHIBIT A, PAGE 19
   Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 21 of 40 Page ID
                                    #:1195
PR 3188 Kolette A. Page                                                              3/30/2017 10:44 AM Page 1

Compound Period:                   Monthly

Effective Annual Rate:             7.000%


CASH FLOW DATA

              Event         Date      Amount     Number      Period       End Date
         1 Lump Sum       3/1/2017 460,000.00         1
         2 Cash Flow      3/1/2017   9,011.01        60     Monthly      2/1/2022


AMORTIZATION SCHEDULE - Normal Amortization

            Date     Lump Sum        Cash Flow   Interest    Principal      Balance
Lump Sum 3/1/2017 460,000.00                                             460,000.00
Cash Flow 3/1/2017                    9,011.01      0.00     9,011.01    450,988.99
Cash Flow 4/1/2017                    9,011.01 2,549.96      6,461.05    444,527.94
Cash Flow 5/1/2017                    9,011.01 2,513.43      6,497.58    438,030.36
Cash Flow 6/1/2017                    9,011.01 2,476.69      6,534.32    431,496.04
Cash Flow 7/1/2017                    9,011.01 2,439.74      6,571.27    424,924.77
Cash Flow 8/1/2017                    9,011.01 2,402.59      6,608.42    418,316.35
Cash Flow 9/1/2017                    9,011.01 2,365.22      6,645.79    411,670.56
Cash Flow 10/1/2017                   9,011.01 2,327.65      6,683.36    404,987.20
Cash Flow 11/1/2017                   9,011.01 2,289.86      6,721.15    398,266.05
Cash Flow 12/1/2017                   9,011.01 2,251.85      6,759.16    391,506.89
2017 Totals         460,000.00       90,110.10 21,616.99    68,493.11

Cash Flow 1/1/2018                    9,011.01 2,213.64      6,797.37    384,709.52
Cash Flow 2/1/2018                    9,011.01 2,175.20      6,835.81    377,873.71
Cash Flow 3/1/2018                    9,011.01 2,136.55      6,874.46    370,999.25
Cash Flow 4/1/2018                    9,011.01 2,097.68      6,913.33    364,085.92
Cash Flow 5/1/2018                    9,011.01 2,058.59      6,952.42    357,133.50
Cash Flow 6/1/2018                    9,011.01 2,019.28      6,991.73    350,141.77
Cash Flow 7/1/2018                    9,011.01 1,979.75      7,031.26    343,110.51
Cash Flow 8/1/2018                    9,011.01 1,940.00      7,071.01    336,039.50
Cash Flow 9/1/2018                    9,011.01 1,900.02      7,110.99    328,928.51
Cash Flow 10/1/2018                   9,011.01 1,859.81      7,151.20    321,777.31
Cash Flow 11/1/2018                   9,011.01 1,819.38      7,191.63    314,585.68
Cash Flow 12/1/2018                   9,011.01 1,778.71      7,232.30    307,353.38
2018 Totals                    0.00 108,132.12 23,978.61    84,153.51

Cash   Flow   1/1/2019                9,011.01   1,737.82    7,273.19    300,080.19
Cash   Flow   2/1/2019                9,011.01   1,696.70    7,314.31    292,765.88
Cash   Flow   3/1/2019                9,011.01   1,655.34    7,355.67    285,410.21
Cash   Flow   4/1/2019                9,011.01   1,613.75    7,397.26    278,012.95
Cash   Flow   5/1/2019                9,011.01   1,571.93    7,439.08    270,573.87
Cash   Flow   6/1/2019                9,011.01   1,529.86    7,481.15    263,092.72




                                                                                          EXHIBIT A, PAGE 20
   Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 22 of 40 Page ID
                                    #:1196
Cash Flow 7/1/2019                   9,011.01 1,487.56      7,523.45   255,569.n/30/2017 10:44 AM Page 2
Cash Flow 8/1/2019                   9,011.01 1,445.03      7,565.98   248,003.29
Cash Flow 9/1/2019                   9,011.01 1,402.25      7,608.76   240,394.53
Cash Flow 10/1/2019                  9,011.01 1,359.23      7,651.78   232,742.75
Cash Flow 11/1/2019                  9,011.01 1,315.96      7,695.05   225,047.70
Cash Flow 12/1/2019                  9,011.01 1,272.45      7,738.56   217,309.14
2019 Totals                   0.00 108,132.12 18,087.88    90,044.24

Cash Flow 1/1/2020                   9,011.01 1,228.70      7,782.31   209,526.83
Cash Flow 2/1/2020                   9,011.01 1,184.70      7,826.31   201,700.52
Cash Flow 3/1/2020                   9,011.01 1,140.44      7,870.57   193,829.95
Cash Flow 4/1/2020                   9,011.01 1,095.94      7,915.07   185,914.88
Cash Flow 5/1/2020                   9,011.01 1,051.19      7,959.82   177,955.06
Cash Flow 6/1/2020                   9,011.01 1,006.18      8,004.83   169,950.23
Cash Flow 7/1/2020                   9,011.01    960.92     8,050.09   161,900.14
Cash Flow 8/1/2020                   9,011.01    915.41     8,095.60   153,804.54
Cash Flow 9/1/2020                   9,011.01    869.63     8,141.38   145,663.16
Cash Flow 10/1/2020                  9,011.01    823.60     8,187.41   137,475.75
Cash Flow 11/1/2020                  9,011.01    777.31     8,233.70   129,242.05
Cash Flow 12/1/2020                  9,011.01    730.75     8,280.26   120,961.79
2020 Totals                   0.00 108,132.12 11,784.77    96,347.35

Cash Flow 1/1/2021                   9,011.01      683.94   8,327.07 112,634.72
Cash Flow 2/1/2021                   9,011.01      636.85   8,374.16 104,260.56
Cash Flow 3/1/2021                   9,011.01      589.50   8,421.51 95,839.05
Cash Flow 4/1/2021                   9,011.01      541.89   8,469.12 87,369.93
Cash Flow 5/1/2021                   9,011.01      494.00   8,517.01 78,852.92
Cash Flow 6/1/2021                   9,011.01      445.85   8,565.16 70,287.76
Cash Flow 7/1/2021                   9,011.01      397.42   8,613.59 61,674.17
Cash Flow 8/1/2021                   9,011.01      348.71   8,662.30 53,011.87
Cash Flow 9/1/2021                   9,011.01      299.74   8,711.27 44,300.60
Cash Flow 10/1/2021                  9,011.01      250.48   8,760.53 35,540.07
Cash Flow 11/1/2021                  9,011.01      200.95   8,810.06 26,730.01
Cash Flow 12/1/2021                  9,011.01      151.14   8,859.87 17,870.14
2021 Totals                   0.00 108,132.12    5,040.47 103,091.65

Cash Flow 1/1/2022                    9,011.01    101.04    8,909.97     8,960.17
Cash Flow 2/1/2022                    9,011.01     50.84    8,960.17         0.00
2022 Totals                   0.00   18,022.02    151.88   17,870.14

Grand Totals           460,000.00 540,660.60 80,660.60 460,000.00




Last interest amount increased by 0.18 due to rounding.




                                                                                     EXHIBIT A, PAGE 21
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 23 of 40 Page ID
                                 #:1197




                    EXHIBITB




                                                          EXHIBIT B, PAGE 22
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 24 of 40 Page ID
                                 #:1198



                                                                                                                                                   P. 0. Box 719
                                                                      IRA INVESTMENT                                                         Canyon, TX 79015
                                                                                                                                                (800} 486-6888
                                                                         DIRECTION                                                          Fax (806} 655·2490
                                                                           (for Stmctured Cash Rows)                           nowbusinoss@goldstartrusl.com


[ IMPORTANT INFORMATION! READ BEFORE COMPLETION OF THIS FORM
To make an Investment through a self-<!iracted IRA, you must first establish avalid IRA and have c.ash avaUable in the IRA. You determllle the
R~tstered Investment Advisor to be used for your IAA. Go!CIStar Trust Company tGoldStar") does not Offer Investment advice and ooes not bW or
sell investment prodl.lciS. GoldStar is d'isqualified by tha lntemal Revenue Cada from trading with an IRA for which It Is lhe custodian. GoldStlr is
compensated lhroogh actrnlnlstratlVe ano cash management fees.




   Address: __                                                     - - - - - - Act.oUnt Number                             REDACTED
              ...             REDACTED                                                       Daytime Phone: ,
   Eman:1.
          ---""--~-=---------~
   INVESTMENT DIRECTIONS • All transactions MUST occur within the IRA

    Type of Investment: Structured Casll flow

    Amount to P\irchase: $       I    OCI I CJ o 0           (must match Iha 8l<8CI amoonl shown In the closing ~ )


          Name of Factoring Arm:     Future Income Payments. LLC
                          Address:   J8300 ¥21J Kimnao Ayenye, $vl!e 410
                                     JCY.!!)e. CA ~2§12
                          Phone #:   ZOJ,942,6987
                    Email Address: m;Qhaet.berchoff@lumpsom-settlWJeQLcom


    NOTES: S~lal instructions. payment Instructions, etc.
    The purchase will be made eleclronfcally via Automated Clearing House (ACH) once Goldstar receives this fonn from the IRA holder and a
    completed Closing Book Is received from the factoring company. There are no additional fees applicable lo this purchase.

              REGISTRATION INS'mUCTIONS
                                                                 I Olrect GotdStar Trust company ("GoldSlllr"} to mallc 1ho Investment s~ on this lorm.
                                                                 1acknowledge: 1am solely resl)OflSlbte for directing all lrrve&tment Ira~. irdoding
                                                                 reinvestment o1 earnings anel sate proceeds. t amsoietyresponslole ror au mattt!rs regamlng
           Please roglstor all assets as follows:                tnxalloo of coob1butlo11S, distt1butions, lranstms, rollovers and lnvestmerns. I am solely
                                                                 responslble for determining that Investments I direct ate anowable under appllcable law
                                                                 and regulatiQna. GoldStar has no discretion or responslbmty to direct any lnVestmant for
           Taxl0:74·2557688                                      my setf-directell IRA. GolCIStlr nas no responslb!llty tor investment or tax ~cc and I am
           Goldstar Tru6t Company, Custodian                     responsible fol any Information on w111Ch I rely. GoldStar offers no OPlnlon or aovlce regarotno
                                                                 the ar:lvisablllfy, ruitalllllty, or any other aspect of anv Investment. cash In my self-directed
           FBO: {IRA Holder's Full Name) IRA                     IRA will be Invested as explained In Investment of ArnountS Jn the IRA seciloo of the Slmplttier
                                                                 agreemrmt, as amended. I agree to at all llmes Indemnify an!! hold harmtoss Goll1Ster 'ltust
           P06ox 719                                             Company against all daims, liabilities. damages, ctiarge$, and expen$85 sustained for
           Canyon, TX 79015                                      Incurred by reason of instndlon by ma.
                                                                                              IMroRTANT~O BEFORE SIGNING•


                                                                 ''"~i..,-;Jl •                          ~if":.                 t,U~ , "'6 ck

                            Fax, mall or email t//o signed original of this d£1cumcnt to GofdStar ant:! keop awpy for your records.
                                                                  This form Is va/1(1 onry onco.




                                                                                                                                   EXHIBIT B, PAGE 23
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 25 of 40 Page ID
                                 #:1199




      EXHmlT B: PURCHASE REQUEST
      PU1St0N TVPf                               PURCHASE l'RICF               PAYMtt4T PUIOO   OtSCOVliT MU      MOlfl'HlYPAVMENT Pu.l!CHA.StO
                O FED O ccc Special
      0SPP
      D 3 Year Blend                               ·700 JOOO                          5              -,
     Purchaser's Information (Custo(iion's lnformritlon, See Proper Tit/Ing In Custodian's Paperwork)
        IRA OWNiR (Etomplf': lohn Smith)

      c····,·LG;·,Js                                                                                                                        . =i
      [-r, ·- ,:·---=------------------------
        IAA OWNt RA.DORI S5




      I
        Cl!"

               ~               ,._._ _ _ _ _
        l!IA OWNfR E·M-'11 AOOAtSS
                                                    REDACTED

                                                                                     009
                                                                                                       ST/\11!


                                                                                                -....J _ _       _,C]
                                                                                                       SOOAl SECURITY#
                                                                                                                          ·~-=-
                                                                                                                        llPCOOf.

                                                                                                                                                  REDACTED


      [_,,....._._~ - - - - - - - - - - - - - - - - - - , - . REDACT~~·                                                 ----~---_,..._--~-_-.J
        PUI\CHASER /Exomp1e: Gofdl!Ot rrmt ComPOny, UC FBO, Jahn Smtth. IRA)

      ~ S t a r Trust FBO Cletus Page
                                                                                                                        ---------,
        CUSTQOIAN'S MAILING AOORESS

      I   ~o    Box 719
        cnv
      I
                                                                                                       STATt            ZIPCOlll

          Canyon                                                                                                             s ___]
                                                                                                                    ]l._7_901_
        C\ISTOO\AN'$ PHOH!: NVM8fR


      1
               1.800.486.6888
                                                                         J
     As IRA owner:


     [eJ
     INITIAlS
                      Sy inltlaltng here, I conflrrn that the address above Is Pvrchascr and IRA Owner maillng address.




     ~
                      By inltlaUng here, I confirm that 1will forward the Purchase Price !ct forth above to the bank account
                      Identified by FIP. Further, I confirm I understand that until the Purchase Price is so received no
     INITIALS         processing of this Purchase Request shall begin.



     00
     INITIAlS
                      By Initialing here I confirm that I understand the purchase of a future Income payment based on the
                      sale of a pension cash flow Is only suitable for persons who have adequate financlal means without
                      the Purchase Price for the Purchased Asset, who desire a relatively long-term asset and who will not
                      need Immediate liquidity from this asset.




     WEST\270036378.2




                                                                                                                   EXHIBIT B, PAGE 24
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 26 of 40 Page ID
                                 #:1200


                                                                                                                                         FIP UC       p. 2



     1-ljjJ_.
     1-····-~
                   By initialing here,, I confirm I understand that, whi!1: FIP will take certain steps in order to protect my
                   rights to the Purchased Asset, there are events out ot FIP's control which could result in my not
     INHIAlS       receiving all payments purchased in a future income payment purchase transaction, and that FIP
                   cannot and does not guarantee that I will receive all such payments.

                   By initialing here, I confirm that 1 understand there is no public market for this asset, which means
                   that, should l wont to re-se11 this asset prior to the end of the agreed upon payrnenl term, it will be
                   difficult. or impossible for me to do so.

                   By initialing here. I :icknowledge that FIP is not providing, and does not provide, any legal, tax, fi11ancial
                   or other advice of any natL1re and reconunends that the IRA Owner and Purcha~er consult their own
     IN!TiALS      professional advisor{s} prior to entering into il transaction for the purchase of a future income stream.



     r~
     INIHI\LS
                   By initialing here, I that I understand that this Purchase Request is not a contract between myself and
                   FIP, and that n,,ither I nor HP will be bound or owe any obligation to the other unless and until a FIP
                   LLC Purcha,e Agreement is executed between FIP and myself.


     IRA..Owner:


     PRINTED NAME
                                                                 rPRINTED
                                                                       ·--·······-····-········-·········-·--·········--···········-.
                                                                            NAME {Example: GoldstarTrust Co. FBO Name, IRA)
                                                                                                                                     .·. ···--·····--······]
                                                                 ILGoldStar     Trust FBO Cletus Pae
                                                                    . .--·-···-··..··----·--........._ . . ____ !_9··-····-···---·
                                                                 F)~Rf._{Signe. d. byCus!odianJ                            -        ........... --·;..·-···-            I
                                                                 \ ,.:...J::x_;\__\ . t , . _ ; ~ ~                                                                     \
                                                                 L·--····· .. "" ·-··-··········-··-···"--····················. . . . . . . . . .-···········---.. . . . J
                                                                  DATE
                                                                     ··-·--·--···
                                                                 [     1.4 .1.7 .
                                                                                                    ·········--..-···-- . . .,,,-"'"'--""~~ . . --,,.,-.. . !




     FIP LLC




     WESf\270036378 . Z




                                                                                                                       EXHIBIT B, PAGE 25
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 27 of 40 Page ID
                                 #:1201




   EXHIBIT C
  LIMITED IRREVOCABLE POWER OF ATIORNEY

  Through this Limited Irrevocable Power of Attorney,        ~ " ~
  (tho nGr:mtor") hereby makes, constitutes and appoints FIP Ll.C (the "Recipient'') as its true and lawful attorney-ln·fact with
  fu!f power and authority to act on behalf of Grantor solely with respect to the following matters:

       •    To communicate directly with Seller(sl (as defined in that certain Future Income Payment Purchase Agreement
            between Grantor and Recipient to which this limited Irrevocable Power of Attorney is an exhibit (the •ftPPA") with
            respect to late or delinquent receipt by Recipient or Grantor of any payments constituting the Purchased Asset as a
            result of the Seller failing to send such payment In a timely manner.

       •    To execute any and all releases, authoriz;;itlons, consent forms or other documents necessary for Recipient to do or
            accomplish any of the foregoing.

  This Limited Irrevocable Power of Attorney shall remain effective only so long as the Grantor is entitled to receive payments
  comprising the Purchased Asset under the terms of the FIPPA.

  This limited Irrevocable Power of Attorney is entered into and shall be governed by the laws of the State of Callfornia
  without regard to confllcts of law principles of such state.

  In Witness Whereof, Grantor and Recipient have executed this Limited Irrevocable Power of Attorney on the date(s) set
  forth below:

  __,,\-=!>,--\.._\-'u,=·~\..._\u,.,___, (Date)
  lfle!OWner


  PRINTED NAME




  ,~
  SIGNATURE


   DATE          .




   Wt$'1'\i70036389.1




                                                                                                         EXHIBIT B, PAGE 26
    Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 28 of 40 Page ID
                                     #:1202




                                                                                                 flP llC Pvrchnie Agreement fl   p. 1



           FIP, LLC QUALIFIED PURCHASE AGREEMENT


                        .                     .                   1t;i\t1.eh1.1
           WHEREAS, this FIP tLC Purchase. Agreement dared _ _ _ (the "Agreement"). is by and among flP I.LC, and its
           designees, suo::essors and assigns ("FJP"), a Oelaware Limited Liabillty Company located at 2505 Anthem VIiiage
           Drive, ltE•578 Henderson, NV 89052 and               (::lo\~M.           Tnm          £6:)     ~ ~&.
           (Example: Goldstor Trust Co. LLC FBO, John Smith, IRA) {the "Purchaser"), for the benefit and at the directiorr~ the
           owner of the fRA account (the ''IRA Owner").

           WHEREAS, contemporaneously with the execution of this Agreement, Purchaser at the direction of the IRA Owner,
           will execute and submit to FIP the Purchase Request attached hereto as Exhibit B identifying the characteristics of
           the Purchased Asset (as defined below) Purchaser wishes to purchase;

           WHEREAS, the Purchaser, at the direction of the IRA Owner, has or wHI deposit Into the Escrow Account (a~ defined
           below) managed by the Escrow Agent (as defined belowj a sum equal to the Purchase Price (as defined below):

                     By Persona, or cashier's Ches;!(:                   Bv Wlre Transfen
                     Make Checks Payable to:                            SunTrust Bank
                     Agee Fisher Barrett, LLC                           Wlre Ref: Agee fisher Barrett, UC
REDACTED
                                                                           REDACTED
                     Malito:
                     Agee Fisher Barrett, LLC
                     Attn: Autumn Langley
                     7SO Hammond Drive, Bldg. 17
                     Atlanta, GA 30328
                                          IN BOTH <:ASES PLEASE INCWOE IRA OWNER'S NAME

           WHEREAS, FIP will purchase on behalf of the IRA Owner the right to receive over time one or more income payments
           comprised of fixed, pre-determined payments .it a specific discount rate made monthly satisfying the characteristics
           identified by the IRA Owner in the Purchase Request (the "Purchased Asset") from an individual or Individuals
           entitled to such payments (collectively, the •seller");

           WHEREAS, the specific Income payments comprising the Purchased Asset will be Identified to the Purchaser In the
           final closing document~ pursuant to a completed copy of Eichlblt A for each such income payment purchased from
           a Seller and comprising part of the Purchased Asset;

           WHEREAS, as consideration for the sale of the Purchased Asset, FIP shall release the purchase price listed on E11hlblt
           A, attached hereto {the "Purchase Price") as set forth In this Agreement: and

           WHEREAS, upon the closing of the transactions contemplated herein, and for the term of this Agreement, FIP shall
           direct the Seller to remit the payments comprising the Purchased Mset to an account establlshed by FIP and
           thereafter to the Purchaser.

           NOW, THEREFORE, in consideration of the foregoing recitals, and terms, conditions and covenants hereinafter set
           forth, and other good and valuable consideration the receipt and sufficiency of Which are hereby acknowledged, the
           parties hereto agree as follows:

           :I., Sale of Purchased Asset;,fHment of Purchase Prls,e. Pursvat'lt to the terms and conditions of this Agrel!mrmt,
                and for the Term (as defined on Exhibit A), upon the final Closing of the transactions contemplated herein, which
               shall occur upon FIP's receipt from Purchaser of a signed acknowledgement that Purchaser has reviewed and




                                                                                                              EXHIBIT B, PAGE 27
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 29 of 40 Page ID
                                 #:1203




                                                                                                  flP llC Purchase Agreement // p.   2


                approved the cash nows comprising the Purchased Asset (the "Closing") FIP will sell, transfer and convey all
                right, title and Interest In and to the Purchased Asset to Purchaser in return for the Purchase Price.

         2.     Establishment of Payment Account;.tiemlttance of Purchased Asset. Upon the Closing and until the end of the
                Term, FIP will direct the Seller to fo~ard11II payments comprising the P11rchased Asset to an account established
                by FIP (the "Payment Account",), and will direct such payments from the Payment Account to the Purchaser.

         3.     Eundlng of Escrow Afcount. In connectio.n with and simultaneous to t11e·execution and submission of the
                Purchase Request, Purchaser, at .the direction of the IRA Owner, shall cause funds in the full amount of the
                Purchase Price to be wired to the Escrow Account Identified above. The Purchase Price wlll be released from
                the Escrow Account by Escrow Agent as set forth in the terms of this Agreement.

         4.     §urvlvor Beneflclar:v, If the Seller of cash flows comprising the Purchased Asset designates a survivor beneficiary
                upon the Seller's death, then 'FIP may require such survivor,beneficlary to agree to be bound by the terms of the
                underlying sale agreement between FIP and the ·Seller (the "Underlying Sale Agreement"), and to forward all
                such payments comprising the·Purchased Asset as per the terms of such Underlying Sale Agreement.

         s.     Representations and Warranties of ·FIP. As of the date of the Closing, FIP hereby makes the following
                representations, warraniles an~ acknowledgements to and for the benefit of Purchaser and IRA Owner.

         5.1.       Organization and Good Stondlnq. FIP Is a limited liability compa·ny duly organized, validly exlsting·and in
                    good standing under the laws of the State of Nevada and has drganlzation power and authority to own
                    its properties and to conduct its business as such properties shall then tie owned and such business is then
                    conducted.                                                                                 ·

         5.2.       Power andAutharltv. FIP has full power, autl)orlty and.right to execute and deHver this Agreement, and
                    has full power and authority to.perform its obligations hereunder, and has.taken all necessary actil;m to
                    authorize and has duly authorized. the execution, delivery and performance of this Agreement and the
                    performance of such obligations.                                                   ·             '

         5.3.       Binding Obligatlan. This Agreement constitutes the legal, valid a~d binding obligations.of FIP enforceable
                    against FIP in accordance with its terms, except as enforceab!Hty may be limited by bankruptcy, Insolvency,
                    reorganization, moratorium and other similar laws affecting creditors' rights generally or by general
                    principles of equity.

         6.     Representations and Warr11ntles of Purc.haser aod IRA Owner.

         6.1.        Comeetency and Consent. Purchaser and IRA Owner are competent to enter into this Agreement and has
                     voluntarily entered into this Agreement as an act of free will and with full capacity to understand the terms
                     and conditions contained herein.

         6.2.        Binding Obliqatian. This Agreement constitutes the legal, valid and binding obligations of Purchaser and
                     IRA Qv,;ner enforceable agalnst'-·Purchaser and IRA ·owner in accordance with its terms, except as
                     enforceability may be limited by bankruptcy, Insolvency, reorganization, moratorium and other similar laws
                     affecting creditors' rights. generally or by general IJrlnciples of equity.

         6.3.        Risks of Purchased Asset. FIP has put mechanisms In place which it believes will protect the Purcliaser's
                     right to receive the payments comprising the Purchased Asset on behalf of the IRA Owner; however; IRA
                     Owner understands and acknowledges that there are multiple risks associated with the purchase of the
                     Purchased Asset. These risks include, but are not limited to those listed below. By initialing nexno each risk
                     listed below, the IRA owner acknowledges and agrees that he or she has read, fully understands and accepts
                     the risks of purchasing the Purchased Asset.




                                                                                                                               FIP llC




                                                                                                                          EXHIBIT B, PAGE 28
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 30 of 40 Page ID
                                 #:1204




                                                                                        FIP LLC Purchase Agreement //     p. 4


           6.3.6 ~ No Govemmentol Bocking. The payments comprising the Purchased Asset are not
                    L_Q         deposits and are not insured by the Federal Deposit Insurance Corporation or any
                    1NITIAlS    other govemmental or non•governmental agency.

           6.3.7                llliq11id Asset. There is currently no recognized secondary market for the Purchased
                                Asset, and it Is extremely unlikely that one will develop; thus, if Purchaser is directed
                          I.S   by the IRA Owner to sell the Purchased Asset prior to the end of the Term, It wm llkely
                                be difficult or Impossible to do so. In order to receive all payments comprising the
                                Purch;ised Asset, the Purchaser, as directed by the IRA Owner, will be required to
                                hold the Purchased Asset unt!I the expiration of the Term.

           6.3.8    ~           erohibitions In Low.   U.S. federal law currently prohibits the assignment or alienation
                    ~ of pension payments for both military and non•mffltary pensions. However, FIP
                    INITIALS believes the law In the area of what constitutes an "assignment or alienation'' Is
                                unsettled. For example, some courts have held the sale of cash flows from military
                                pensions, where the purchased cash flows are deposited into an account controlled
                                by the purchaser, are prohibited by federal law. while others have held such
                                transactions are not prohibited. FIP does not have the purchased cash flows
                                deposited into an account it controls, nor assigned directly to an escrow account, but
                                Instead has the purchased payment amount forwarded to a purchaser after the seller
                                has taken receipt of the funds. FIP is not aware of any case which has held that the
                                sale of a pension payment Is prohibited by federal law after receipt of the funds by
                                the seller, or any case which has held that the sale of a non-military pension ts
                                prohibited by federal law. Under its contract, FIP believes the sale of the Purchased
                                Asset does not constitute a prohibited assignment or alienation. This may, however,
                                change and the federal or state governments may pass and implement laws
                                speclncal!y prohibiting the sale of military and non·military pensions In transactions
                                such as those contemplated In this Agreement, even where the purchased cash flows
                                are not deposited in an account controlled by the purchaser. In the event laws
                                prohibiting such transactions were passed, it is unknown whether the Purchaser, on
                                behalf of the IRA Owner, would receive all of the payments comprising the Purchased
                                Asset, and FIP may not be able to retover any of the purchase price paid to the Seller
                                resulting in the IRA Owner suffering a significant loss on the Purchase Price of the
                                Purthased Asset.

           6.3.9    ~ No Guarantees of Payment. While FIP has taken certain steps {described In Section
                    ~           7 below) to mitigate some of the risks set forth in this Section 6.3, FIP MAKES NO
                    INITIALS    GUARANTEE PURCHASER Will RECEIVE All PAVMENTS COMPRISING THE
                                PURCHASED ASSET, OR THAT IRA OWNER Will RECEIVE BACK THE Pl,IRCHASE PRICE
                                OR ANV AMOUNT IN EXCESS THEREOF. The mechanisms put in place by FIP to
                                mitigate some of the risks of purchasing the Purchased Asset may not cover the
                                payments comprising the Purchased Asset indefinitely.

           6.3.10   ~ Characterization ofSote Tronsoctlons gs Loons. FIP has undertaken good faith efforts
                    ~ to structure the purchase of the cash flows comprising the Purchased Asset from the
                    INITIA\S Seller as a sale, rather than a loan, transaction. Notwlthst;indlng these efforts, FIP
                             has received reQuests for Information and/or subpoenas from state regulators
                             seeking documents and Information In order to permit such regulators to make their
                             own determination of whether these transactions are loans or sales transactions. In
                             the event that these transactions are determined to be loans, rather than purchases,
                             by the pertinent regulator and If FIP cannot obtain an appropriate lenders license in
                             the pertinent jurisdiction, it is poss Ible that state regulators may require FIP to cease
                             collecting the cash flows comprising the Purchased Asset with the result that



                                                                                                                        FIP LLC




                                                                                                      EXHIBIT B, PAGE 29
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 31 of 40 Page ID
                                 #:1205



                                                                                              FIP UC Pun;hase Agreement II p. S


                                      purchasers of cash flows in the impacted jurisdictions will not receive all payments
                                      comprising the Purchased Asset.

  5.4.        5oe,histicotfon o(IRA Owner. The IRA Owner is sufficiently sophisticated, knowledgeable and experienced
              rn financial and business matters as to be capable of determining and evaluating the merits and risks of
              purchasing the Purchased Asset and to be capable of protecting the Purchaser's and IRA Owner's interests
              in connection with such purchase.

  6.5.        Sultabi/lty. The IRA Owner has determined, based on his or her own independent review and such
              professional advice as her or she has deemed appropriate voder the circumstances, that the acquisition of
              the Purchased Asset by the Purchaser at the IRA Owner's direction: (i) is fully consistent with his or her
              financial needs, objectives and condition, and (ii) ls flt, proper and suitable, notwithstanding the risks
              inherent in purchasing the Purchased Asset, and has directed the Purchaser to enter into this Agreement
              and purchase the Purchased Asset.

  6.6.        Payment   ot
                         Tg,xe~. During the terrn of this Agreement, IRA Owner $hall timely pay all federal and state
              income taxes, and any and all other taxes which IRA Owner is required to pay, both in connection the
              Purchased Asset and otherwise, and under no circumstances will FIP have any responsibility for such taxes.

  6. 7.       Further Assurances; £oape;ratlgn. Purchaser and IRA Owner agree to execute and deliver any and all other
              documents that may be required for FIP to secure the Purchaser's rights to the Purchased Asset. Purchaser
              and IRA Owner further agree to take any and all other actions as may be necessary or appropriate to fully
              give effect to the intentions of the parties under this Agreement.

  7.      Purchaser Protections. FlP has established certain mechanisms and processes intended to reduce, but not
          eliminate, the risk of disruption of the payments comprising the Purchased Asset. Purchaser and IRA Owner
          understand and accept that because the cash flows comprising the Purchased Asset must be forwarded by the
          Original Owner each month, FIP cannot and does not guarantee that disruptions in such payments will not occur.
          The funds available in the shortfall and reserve account are meant to protect the purchaser/IRA Owner as lt
          relates to two primary risks: l) the risk that the Seller dies before end of the term; and 2) failure by the Seller to
          make the payments required by the Underlying Sale Agreement (except, as noted in Section 6.3.3 above, for
          instances In which the failure to make the payments is a result of the entity obligated to make such payments
          to the Seller failing to do so) and 3) the event that these transactions are determined to be loans, rather than
          purchases.

  7.1.        fstablishment of Shortfall Account.and Reserve Account. In order to mitigate some of the risks set forth In
              Section 6 and Section 7 of this Agreement, FIP has established two accounts for the benefits of Purchasers:
              1) an account containing a limited amount of funds to cover immediate shortfalls in the event an Seller fails
              to forward a payment as promised (the "Shortfall Account"); and 2) a reserve account (the "Reserve
              Account") into which FIP will deposit a portion of the profits lt derives from its business, the proceeds of
              which will be available to reimburse FIP or, under certain circumstances, the Purchaser, in the event an
              Seifer falls to forward the payments comprising the Purchased Asset as promised (except as set out in
              Section 6.3.3). In the event that the Seller breaches the obligation under the Underlying Sale Agreement
              to make the required payments, or the payments comprising the Purchased Asset are otherwise
              interrupted, assumlng the Shortfall Account has a positive balance and that the failure ls not a result of the
              circumstances described in Section 6.3,3, FIP will cover temporarily any interruption in payments to the
              Purchaser by making such payments for a limited period of time out of the Shortfall Account. As set forth
              in Section 7.2, if FIP determines it ls necessary, it will find a replacement cash flow for the Purchaser and
              FIP will seek reimbursement for the related expense from the Reserve Account. FIP has no obligation to
              add any additional funds to the Shortfall Account or the Reserve Account ln order to cover losses suffered
              by the Purchaser. FIP DOES NOT GUARANTEE THAT FUNDS WILL BE AVAILABLE IN EITHER THE SHORTFALL
              ACCOUNT OR me RESERVE ACCOUNT TO CONTINUE PAYMENTS TO THE PURCHASER FOR ANY SPECIFIC
              PERIOD OF TIME.


                                                                                                                          FIP LLC




                                                                                                            EXHIBIT B, PAGE 30
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 32 of 40 Page ID
                                 #:1206



                                                                                           FIP LLC Purchase Agreement // p. 6



  7.2.       Substitute eurchased Asset.   In the event that the Setler breaches its obligations as described in Section 7.1,
             in addition to, or instead of, making any payments from the Shortfall Account, assuming the Reserve
             Account has sufficient funds and that the failure is not a result of the circumstances described In Section
             6.3.3, FIP may locate a replacement cash flow and substitute it as the Purchased Asset (the "Replacement
             Purchased Asset") under the terms of this Agreement, and will then seek reimbursement from the Reserve
             Account for such expense.

  7.3.       Purchaser's Authoriwtioa. Purchaser hereby authorizes FIP to undertake such actions as FIP deems
             necessary to effectuate the intent of this Section 7. Specifically, Fil' shall have the right to substitute a
             Replacement Purchased Asset for a Purchased Asset in its sole and absolute discretion, so long as the
             Replacement Purchased Asset results in payments in an amount Identical to those purchased by the
             Purchaser. FIP shall provide notice to the Purchaser of such substitution, but, so long as the economics of
             the Replacement Purchased Asset are Identical to the Purchased Asset, Purchaser shall have no right to
             approve or disapprove of such substitution.

  7.4.      {lssiqnment o(Underly,ing_ Sale Agreement. In connection with the sale of the Purchased Asset to Purchaser
             by Fl?, FIP hereby assigns all of its rights, title and interest in and to the Underlying Sale Agreement(s) to
             the Purchaser; provided, however, that notwithstanding such assignment, Purchaser shall have no right to
             proceed directly against any Seller unless and until: (i) an Seller breaches an Underlying Sale Agreement
             and {ii} FIP is unable, pursuant to Section 7.2, to locate a Replacement Purchased Asset within ninety (90)
             business days of such breach by the Seller and (iii) FIP is unable to act on behalf of the Purchaser In
             connection with pursuing an action against the Seller. And, provided, further, that in the event FIP procures
             a Replacement Purchased Asset the Underlying Sale Agreement for the Initial Purchased Asset shall no
             longer be subject to the terms of this Section 7.4, and the Underlying Sale Agreement for the Replacement
             Purchased Asset shall, without the need for further action on the part of FIP or Purchaser, automatically be
             substituted and subject to the terms of this Provislon Section '7 .4, and Exhibit Ashall be revised accordingly.

  7.5.       Grant of Irrevocable Limited Power ofAttorne~. In order to facilitate Fl P's ability to obtain payment from
             Sellers who are late or delinquent in making such payments, the Purchaser shall execute the Irrevocable
             Limlted Power of Attorney, attached hereto as Exhibit C.

  8.     Release of Funds Pre-Closlng; Closing: Closing Book; Resolution of Oblections.

  8.1.       Belegse of Funds Pre·Clo~inq to Seller.  Upon satisfaction of the following conditions, the Escrow Agent will
             release to the Seller the purchase price due to the Seller under the terms of the Underlying Sale Agreement,
             and to FIP the service fee FIP has earned in connection with the sale of that cash flow to the Purchaser:

                  8.1.1   Confirmation that the Underlying Seller has set up a means for monthly payment to an account
                          designated for the benefit of the Purchaser; and

                  8.1.2   FIP's review and determination that the documents comprising the Underlying Sale Documents
                          are complete.

  8.2.       Closing. The Closing of the transactions contemplated herein between FIP and the Purchaser are contingent
             upon the occvrrence of the following conditions:

                  8.2.l   AccuraC)! al Representations and Warranties. The accuracy of FIP's and Purchaser's
                          representations and warranties contained hereln; and

                  8.2.2   Delivery ao..d dPnrovg/ ol Closing Book. FIP shall compile and deliver to the Purchaser all
                          documents comprising the closing package (the "Closing Book"), including appropriately
                          completed copies of Exhiblt A· identifying the specific cash flows comprising the Purchased
                          Asset. Upon receipt of the Closing Book, the Purchaser and the IRA Owner shall have seven (7)



                                                                                                                       FIP LLC




                                                                                                          EXHIBIT B, PAGE 31
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 33 of 40 Page ID
                                 #:1207



                                                                                             FIP LLC Purchase Agreement // p.   7


                          business days to review the documents contained in the Closing Book (the "Purchaser Review
                          Period") and to (i) sign the Acceptance of FIP LLC Payment Purchase Receipt provided therewith
                          (the "Acceptance Receipt"), or (il) notify FIP of any objections to the underwriting of the
                          Purchased Asset (a "Purchaser Objection Notice"). A Purchaser Objection Notice shall set out
                          In reasonable detail the basis of the Purchaser's objectlon(s) to the Closing Book and/or
                          underwriting of the Purchased Asset. The Closing of the transactions contemplated herein
                          between the Purchaser and FIP cannot occur until the Purchaser and IRA Owner have signed
                          and returned the Acceptance Receipt to FIP.

                  8.2.3   Re,solutlon of Purchaser Ob/ection Notice; Termination. FiP sha 11 have ninety (90) business days
                          from the date of receipt of a Purchaser Objection Notice to: 1) locate another cash flow to
                          replace the Purchased Asset if such action wlll resolve the basis for the Purchaser Objection
                          Notice; or 2) take any such other actions as are reasonable and necessary to resolve the
                          Purchaser Objection Notice. If FIP is unable to locate an acceptable replacement Purchased
                          Asset, or otherwise resolve the Purchaser Objection Notice within ninety (90) business days of
                          receipt of such notice, this Agreement shall be null and void specifically with respect to any
                          cash flow comprising the Purchased Asset that cannot be replaced, but shalt remain valid with
                          respect to any cash flows comprising the Purchased Asset that do not require replacement. FIP
                          shall return all funds comprising the portion of the Purchase Price attributable to any cash flow
                          comprising the Purchased Asset which cannot be replaced under the terms of this Section 8.2 .3
                          to the Purchaser.

  9.      Indemnification; Survival.

  9.1.        Indemnification. Purchaser and IRA Owner hereby agrees to Indemnify FIP and its respective officers,
              directors, managers, partners, members, employees and agents, and any assignees, designees or successors
              of same (the "Indemnified Parties") against and agree to hold the Indemnified Parties harmless from any
              and all damages, losses, liabilities and expenses (including, without limitation, reasonable expenses of
              investigation and reasonable attorneys' fees and expenses in connection with any action, suit or
              proceeding), incurred or suffered by the Indemnified Parties arising out of, resulting from, or related to: (i)
              any misrepresentation or breach of any representation or warranty made by Purchaser and IRA Owner
              pursuant to this Agreement or any document executed in connection with the transactions contemplated
              by this Agreement; (ii) any breach of a covenant or agreement made or to be performed by Purchaser or
              IRA Owner pursuant to this Agreement, (iii) any breach or violation of any applicable federal or state law by
              Purchaser or IRA Owner in connection with this Agreement.

   9.2.       Survival. Purchas~r's and IRA Owner's obligation to indemnify the Indemnified Parties shall survive the
              termination of this Agreement.

   10. Miscellaneous Provisions.

   10.l.      Severabllity. If any one or more of the covenants, agreements, provisions or terms of this Agreement shall
              for any reason whatsoever be held invalid or unenforceable, then such covenants, agreements, provisions
              or terms shall be deemed severable from the remaining covenants, agreements, provisions and terms of
              this Agreement and shall in no way affect the validity or enforceablilty of the other provisions of this
              Agreement. If this Agreement relates to periodic payments received from the Department of Defense or
              the Department of Veterans' Affairs, and In the event any term or provision of this Agreement ts determined
              to be void, voidable, invalid or unenforceable for any reason by one of these Departments, or by codes or
              regulations related to one of the Departments, such determination shall not affect the validity or
              enforceability of such term or provision with respect to the remainder of the Agreement.

   10.2.      Notices. All notices hereunder shall be In writing and shall be given lri person, sent by registered or certified
              mail (return receipt requested), or sent by electronic mall or facsimile. Notices that are pro~erly delivered



                                                                                                                         FIP U.C




                                                                                                           EXHIBIT B, PAGE 32
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 34 of 40 Page ID
                                 #:1208



                                                                                       FIP LlC Purchase Agreement // p. 8


           shall be deemed to have been given upon actual delivery. Notices shall be given to Purchaser and IRA
           Owner at the respective addresses set forth on Exhibit A attached hereto. Notices shall be given to FIP at
           the address indicated for FIP on the signature page hereof. Any party to this Agreement may direct notices
           to any other address as that party may designate by advance written notice. A copy of any notice to any
           party shall also be sent to that party's legal counsel if such party is represented.

  l0.3.    Entire Agreement. This Agreement and the exhibits hereto constitute the entire and final agreement
           between the parties with respect to the subject matter hereof. No party Is entering into this Agreement in
           reliance on, and this Agreement shall not be contradicted or supplemented by, any prior or
           contemporaneous condition, discussion, promise, statement, understanding, or undertaking, commitment
           or other agreement or document.

  10.4.    Assignment. The Purchaser shall not assign its rights or obllgatlons under the terms of this Agreement
           except for such assignment as Is made In writing and approved in advance by FIP, which approval shall not
           be unreasonably withheld.

  10.5.    Amendments/Modifications Binding: No Bene(iciqries,. Except as otherwise set forth in this Agreement, all
           amendments to or modifications of this Agreement shall be binding upon the parties, despite any lack of
           separate or additional consideration therefore, so long as such amendments or modifications shall be in
           writing and signed by Purchaser. and FIP. The parties acknowledge and agree that there are no other third
           party beneficiaries of any promises, obligations or representations made herein.

  10.6.    Govecnlnq Law: Jurisdiction and Venue. In all respects, Including all matters of construction, validity and
           performance, this agreement and the obligations arising hereunder shall be governed by, and construed
           and enforced In accordance with, the laws of the State of California applicable to contracts made and
           performed in such state, (without regard to the principles thereof regarding conflict of laws). Purchaser
           and IRA Owner hereby consent and agree that the state or federal courts located In California shall have
           non-exclusive jurisdiction to hear and determine any claims or disputes pertaining to this Agreement and/or
           any related agreement, to any matter arising out of, or related to, this Agreement and/or any related
           agreements; and further provided, that nothing in this Agreement shall be deemed or operate to preclude
           FIP from bringing suit or taking other legal action in any other jurisdiction to enforce its right under this
           Agreement, or to enforce a judgment or other court order ln favor of FIP. Purchaser expressly submits and
           consents in advance to such jurisdiction in any action or suit commenced in any such court, and Purchaser
           and IRA Owner hereby waive any objection that it may have based upon lack of personal jurisdiction,
           improper venue or forum non convenience and hereby consents to the 'granting of such legal or equitable
           relief as is deemed appropriate by such court.

  10. 7.   Jury Trial Waiver. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION,
           CONTROVERSY OR PROCEEDING OF ANY KIND ON ANY MATIER ARISING OUT OF, RELATING TO, IN
           CONNECTION WITH, OR INCIDENT TO THIS AGREEMENT OR ANYTRANSACTIONS IT CONTEMPLATES OR THE
           ENFORCEMENT HEREOF, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
           OF lAW TO BE AGAINST PUBLIC POLICY. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS
           WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS.

  10.8.    Waiver. Any parties' failure to insist in any one or more instances upon strict performance by another party
           of any of the terms of this Agreement shall not be construed as a waiver of any continuing or subsequent
           failure to perform or a delay in performance of any term hereof.

  10.9.    No Construct/on Against Drafter. Purchaser and IRA Owner have been or have had the opportunity to be
           represented by counsel throughout the negotiation and signing of this Agreement and all ancillary
           documents to this Agreement and, therefore, while this Agreement Is effective or after its termination,
           neither Purchaser nor IRA Owner shall claim or assert that any provision of this Agreement or ancillary
           documents should be construed against the drafter of this Agreement and ancillary documents.



                                                                                                                   FlP LLC




                                                                                                      EXHIBIT B, PAGE 33
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 35 of 40 Page ID
                                 #:1209



                                                                              FIP LLC Purchase Agreement // p. 9



  10.10.   Counterparts. This Agreement may be executed in two or more counterparts, each of which shall be
           deemed an original, but all of which together shall constitute one and the same instrument.

                                      [SIGNATURES ON FOLLOWING PAGE]




                                                                                                           FIP LlC




                                                                                             EXHIBIT B, PAGE 34
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 36 of 40 Page ID
                                 #:1210


                                                                                       rir LLC Purchase Agreernent   //   p.   10


     IN WITNESS WHEREOF, the parties hereto have executed tl,is Agreement effective as of the date first written above.

     Purchaser




      Accepted by

      FIP LLC
      2505 Anthem Village Drive, #E"578
      Henderson, NV 89052



     SIGNATURE




                                                                                                                          flP LLC




                                                                                                   EXHIBIT B, PAGE 35
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 37 of 40 Page ID
                                 #:1211




                                                          FlP LLC
                             ACCEPTANCE OP FUTURE lNCOME STREAM PURCHASE


                     The Purchaser hereby acknowledges re-eeipt of the final and fully-executed copy of the
           FTP LLC Pm'Clmse Agreement (the "Purchase Agreyment"), (PR# 3187); and the Purchaser
           accepts all of the terms and conditions contained within each section of the Purchase Agreement,
           as identified below;

                       l.   FIP LLC Purchase Agreement between Gol¢;tar TrustS:ompa11.Y...1,l,£ FBO
                       Clgtus M. Page, IRA (the "Purchaser") and FTP LLC, dated January 13. 2017Jthe
                       "Purchase Agreement");
                       2.   Completed Exhibit A-1 thi:ough Exhibit A. 38, to the Purchase Agreement; setting
                            forth all of the cash flows purchased by Purchaser and comprising the Purchased
                            Asset (as defined in the Purchase Agreement);
                       3.   ExhibitB to the Purchase Agreement; and
                       4.   Exhibit C to the Purchase Agreement

            By si&rning below, l hereby confinn that I have reviewed and accept all of the terms and conditions
            contained in Lhc above mentioned documents ..

            Purchaser:

            Signed:    _0_s;~~,''\"'{,,;   ,Cr;,). A ..~,._;-,.~ Date: 3 · 3 0 · 1 7
            (Custodian: Goldstar Tru§t Company, LLk FBO.,. . Clctus M. Page, IRA

            IRA Owner:

            Signed: -~--',,_b,_{J_,_._~)_v1_.        r~r            Date _ _i, .   ~":-~-'_ :J_D ( . .7
                                                                                               4
                                                                                                   •




            Accepted By:
            FIP LLC
            2505 Anthem Village Drive, #E~578
            Henderson. NV 89052




                              Gtorilyn Cusi
            Signature


            FIPLLC




    WEST\270050157.l




                                                                                                       EXHIBIT B, PAGE 36
   Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 38 of 40 Page ID
                                    #:1212
PR 3187 Cletus M. Page                                                          3/30/2017 10:47 AM Page 1

Compound Period:                  Monthly

Effective Annual Rate:            7.000%



CASH FLOW DATA

              Event        Date      Amount      Number     Period        End Date
         1 Lump Sum      3/1/2017 700,000.00          1
         2 Cash Flow     3/1/2017 13,712.40          60     Monthly      2/1/2022



AMORTIZATION SCHEDULE - Normal Amortization

             Date    Lump Sum Cash Flow          Interest    Principal      Balance
Lump Sum 3/1/2017 700,000.00                                             700,000.00
Cash Flow 3/1/2017              13,712.40            0.00 13,712.40      686,287.60
Cash Flow 4/1/2017              13,712.40        3,880.37   9,832.03     676,455.57
Cash Flow 5/1/2017              13,712.40        3,824.78   9,887.62     666,567.95
Cash Flow 6/1/2017              13,712.40        3,768.87   9,943.53     656,624.42
Cash Flow 7/1/2017              13,712.40        3,712.65   9,999.75     646,624.67
Cash Flow 8/1/2017              13,712.40        3,656.11 10,056.29      636,568.38
Cash Flow 9/1/2017              13,712.40        3,599.25 10,113.15      626,455.23
Cash Flow 10/1/2017             13,712.40        3,542.07 10,170.33      616,284.90
Cash Flow 11/1/2017             13,712.40        3,484.56 10,227.84      606,057.06
Cash Flow 12/1/2017             13,712.40        3,426.73 10,285.67      595,771.39
2017 Totals         700,000.00 137,124.00       32,895.39 104,228.61

Cash Flow 1/1/2018                  13,712.40    3,368.58   10,343.82 585,427.57
Cash Flow 2/1/2018                  13,712.40    3,310.09   10,402.31 575,025.26
Cash Flow 3/1/2018                  13,712.40    3,251.28 10,461.12      564,564.14
Cash Flow 4/1/2018                  13,712.40    3,192.13 10,520.27      554,043.87
Cash Flow 5/1/2018                  13,712.40    3,132.64 10,579.76      543,464.11
Cash Flow 6/1/2018                  13,712.40    3,072.83 10,639.57      532,824.54
Cash Flow 7/1/2018                  13,712.40    3,012.67 10,699.73      522,124.81
Cash Flow 8/1/2018                  13,712.40    2,952.17 10,760.23      511,364.58
Cash Flow 9/1/2018                  13,712.40    2,891.33 10,821.07      500,543.51
Cash Flow 10/1/2018                 13,712.40    2,830.15 10,882.25      489,661.26
Cash Flow 11/1/2018                 13,712.40    2,768.62 10,943.78      478,717.48
Cash Flow 12/1/2018                 13,712.40    2,706.74 11,005.66      467,711.82
2018 Totals                   0.00 164,548.80   36,489.23 128,059.57

Cash   Flow   1/1/2019              13,712.40    2,644.51   11,067.89    456,643.93
Cash   Flow   2/1/2019              13,712.40    2,581.93   11,130.47    445,513.46
Cash   Flow   3/1/2019              13,712.40    2,519.00   11,193.40    434,320.06
Cash   Flow   4/1/2019              13,712.40    2,455.71   11,256.69    423,063.37
Cash   Flow   5/1/2019              13,712.40    2,392.06   11,320.34    411,743.03
Cash   Flow   6/1/2019              13,712.40    2,328.05   11,384.35    400,358.68




                                                                                      EXHIBIT B, PAGE 37
   Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 39 of 40 Page ID
                                    #:1213
 Cash Flow 7/1/2019                13,712.40     2,263.69 11,448.71     388,909.9730/2017 10:47 AM Page 2
Cash Flow 8/1/2019                 13,712.40     2,198.95 11,513.45     377,396.52
 Cash Flow 9/1/2019                13,712.40     2,133.85 11,578.55     365,817.97
 Cash Flow 10/1/2019               13,712.40     2,068.39 11,644.01     354,173.96
 Cash Flow 11/1/2019               13,712.40     2,002.55 ll, 709.85    342,464.11
 Cash Flow 12/1/2019               13,712.40     1,936.34 11,776.06     330,688.05
2019 Totals                  0.00 164,548.80    27,525.03 137,023.77

 Cash Flow 1/1/2020                13,712.40     1,869.76 11,842.64     318,845.41
 Cash Flow 2/1/2020                13,712.40     1,802.80 11,909.60     306,935.81
Cash Flow 3/1/2020                 13,712.40     1,735.46 11,976.94     294,958.87
Cash Flow 4/1/2020                 13,712.40     1,667.74 12,044.66     282,914.21
 Cash Flow 5/1/2020                13,712.40     1,599.64 12,112.76     270,801.45
 Cash Flow 6/1/2020                13,712.40     1,531.15 12,181.25     258,620.20
 Cash Flow 7/1/2020                13,712.40     1,462.28 12,250.12     246,370.08
Cash Flow 8/1/2020                 13,712.40     1,393.01 12,319.39     234,050.69
Cash Flow 9/1/2020                 13,712.40     1,323.36 12,389.04     221,661.65
Cash Flow 10/1/2020                13,712.40     1,253.31 12,459.09     209,202.56
 Cash Flow 11/1/2020               13,712.40     1,182.86 12,529.54     196,673.02
Cash Flow 12/1/2020                13,712.40     1,112.02 12,600.38     184,072.64
2020 Totals                  0.00 164,548.80    17,933.39 146,615.41

Cash Flow 1/1/2021                 13,712.40     1,040.77 12,671.63     171,401.01
Cash Flow 2/1/2021                 13,712.40       969.13 12,743.27     158,657.74
Cash Flow 3/1/2021                 13,712.40       897.07 12,815.33     145,842.41
Cash Flow 4/1/2021                 13,712.40       824.61 12,887.79     132,954.62
Cash Flow 5/1/2021                 13,712.40       751.74 12,960.66     119,993.96
Cash Flow 6/1/2021                 13,712.40       678.46 13,033.94     106,960.02
Cash Flow 7/1/2021                 13,712.40       604.77 13,107.63      93,852.39
Cash Flow 8/1/2021                 13,712.40       530.66 13,181.74      80,670.65
Cash Flow 9/1/2021                 13,712.40       456.12 13,256.28      67,414.37
Cash Flow 10/1/2021                13,712.40       381.17 13,331.23      54,083.14
Cash Flow 11/1/2021                13,712.40       305.79 13,406.61      40,676.53
Cash Flow 12/1/2021                13,712.40       229.99 13,482.41      27,194.12
2021 Totals                  0.00 164,548.80     7,670.28 156,878.52

 Cash Flow 1/1/2022                 13,712.40      153.76   13,558.64    13,635.48
Cash Flow 2/1/2022                  13,712.40       76.92   13,635.48         0.00
2022 Totals                  0.00   27,424.80      230.68   27,194.12

Grand Totals           700,000.00 822,744.00 122,744.00 700,000.00




Last interest amount decreased by 0.18 due to rounding.




                                                                                     EXHIBIT B, PAGE 38
Case 8:18-cv-01208-AG-KES Document 98-1 Filed 11/28/18 Page 40 of 40 Page ID
                                 #:1214




                                      CERTIFICATE OF SERVICE
                I hereby certify that on November 28, 2018, I electronically filed the foregoing
  3   with the Clerk of the Court for the United States District Court for the Central District,
  4   by using the CM/ECF system.
  5             Participants in the case who are registered CM/ECF users will be served by the
  6   CM/ECF system.
  7
  8   Dated: November 28, 2018                     DORSEY & WHITNEY LLP
  9

 10                                                By:   Isl Scott D. Goldsmith
                                                         Scott D. Goldsmith
 11

 12

 13

 14

 15

 16

 [7
 18

 19

 20

 21

 22

 23
 24

 25

 26
 27
 28                                                  39
                                           CERTIFICATE OF SERVICE
      4820-7537-2417\l
